Exhibit 10.5
Execution Version
CREDIT AGREEMENT
dated as of May 28, 2010
between
ALON REFINING
KROTZ SPRINGS, INC.
and
GOLDMAN SACHS BANK USA

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
SECTION 1.
  DEFINITIONS AND INTERPRETATION     1  
 
           
1.1.
  Definitions     1  
1.2.
  Accounting Terms     18  
1.3.
  Interpretation, Etc.     18  
 
           
SECTION 2.
  THE LETTER OF CREDIT     18  
 
           
2.1.
  Issuance of the Letter of Credit     18  
2.2.
  Interest on LC Disbursements     20  
2.3.
  Fees     20  
2.4.
  Cash Collateralization     21  
2.5.
  General Provisions Regarding Payments     21  
2.6.
  Increased Costs; Capital Adequacy     22  
2.7.
  Taxes; Withholding, Etc.     23  
2.8.
  Obligation to Mitigate     24  
 
           
SECTION 3.
  CONDITIONS PRECEDENT     24  
 
           
3.1.
  Closing Date     24  
3.2.
  Additional Conditions to Issuance of Letter of Credit     26  
 
           
SECTION 4.
  REPRESENTATIONS AND WARRANTIES     27  
 
           
4.1.
  Organization; Powers     27  
4.2.
  Authorization     27  
4.3.
  Enforceability     27  
4.4.
  Governmental Approvals     28  
4.5.
  Financial Statements     28  
4.6.
  Material Adverse Change     28  
4.7.
  Title to Properties; Possession Under Leases     28  
4.8.
  Subsidiaries     28  
4.9.
  Litigation; Compliance with Laws     28  
4.10.
  Agreements     29  
4.11.
  Federal Reserve Regulations     29  
4.12.
  Investment Company Act     29  
4.13.
  [Reserved.]     29  
4.14.
  Tax Returns     29  
4.15.
  No Material Misstatements     29  
4.16.
  ERISA     29  
4.17.
  Environmental Matters     30  
4.18.
  Insurance     30  
4.19.
  Collateral Documents     30  
4.20.
  Labor Matters     30  
4.21.
  Solvency     31  
4.22.
  Senior Indebtedness     31  
4.23.
  Sanctioned Persons     31  

ii



--------------------------------------------------------------------------------



 



                      Page  
4.24.
  Intellectual Property     31  
4.25.
  First Purchaser Liens     31  
4.26.
  PATRIOT Act     31  
 
           
SECTION 5.
  AFFIRMATIVE COVENANTS     32  
 
           
5.1.
  Existence; Businesses and Properties     32  
5.2.
  Insurance     32  
5.3.
  Obligations and Taxes     33  
5.4.
  Financial Statements, Reports, etc.     33  
5.5.
  Litigation and Other Notices     34  
5.6.
  Maintaining Records; Access to Properties and Inspections     34  
5.7.
  ERISA     35  
5.8.
  Senior Indebtedness Designation     35  
5.9.
  Collateral     35  
5.10.
  [Reserved.]     36  
5.11.
  [Reserved.]     36  
5.12.
  Additional Subsidiaries     36  
5.13.
  Compliance with Law; Maintenance of Licenses     36  
 
           
SECTION 6.
  NEGATIVE COVENANTS     36  
 
           
6.1.
  Limitation on Indebtedness     37  
6.2.
  Liens     37  
6.3.
  ERISA     37  
6.4.
  [Reserved.]     37  
6.5.
  Mergers, Consolidations and Other Fundamental Changes     37  
6.6.
  Asset Sales     37  
6.7.
  Restricted Payments     38  
6.8.
  Transactions with Affiliates     38  
6.9.
  Permitted Business     40  
6.10.
  Restrictive Agreements     40  
6.11.
  Amendment of Material Documents     40  
6.12.
  Hedging Agreements     40  
6.13.
  Parent Credit Agreement     40  
 
           
SECTION 7.
  [RESERVED]     41  
 
           
SECTION 8.
  EVENTS OF DEFAULT     41  
 
           
SECTION 9.
  MISCELLANEOUS     43  
 
           
9.1.
  Notices     43  
9.2.
  Expenses     45  
9.3.
  Indemnity     45  
9.4.
  Set-Off     46  
9.5.
  Amendments and Waivers     47  
9.6.
  Successors and Assigns; Participations     47  
9.7.
  Independence of Covenants     48  
9.8.
  Survival of Representations, Warranties and Agreements     48  
9.9.
  No Waiver; Remedies Cumulative     48  

iii



--------------------------------------------------------------------------------



 



                      Page  
9.10.
  Marshalling; Payments Set Aside     49  
9.11.
  Severability     49  
9.12.
  Headings     49  
9.13.
  APPLICABLE LAW     49  
9.14.
  CONSENT TO JURISDICTION     49  
9.15.
  WAIVER OF JURY TRIAL     50  
9.16.
  Confidentiality     50  
9.17.
  Usury Savings Clause     51  
9.18.
  Counterparts     51  
9.19.
  Effectiveness; Entire Agreement     51  
9.20.
  PATRIOT Act     52  
9.21.
  Electronic Execution of Assignments     52  
9.22.
  No Fiduciary Duty     52  
9.23.
  Collateral Agent     52  
 
           
EXHIBITS
           
 
           
Exhibit A
  Letter of Credit        
Exhibit B
  Pledge and Security Agreement        
Exhibit C
  Issuance Notice        
Exhibit D
  Closing Date and Solvency Certificate        
Exhibit E
  Collateral Certificate        
Exhibit F
  Borrower’s Counsel Opinion        
 
           
SCHEDULES
           
 
           
Schedule 4.9
  Pending Litigation        
Schedule 4.17
  Environmental Matters        
Schedule 4.18
  Insurance        

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
          This CREDIT AGREEMENT, dated as of May 28, 2010, is entered into by
and between ALON REFINING KROTZ SPRINGS, INC., a Delaware corporation
(“Borrower”), and GOLDMAN SACHS BANK USA, as Issuing Bank (“Issuing Bank”).
RECITALS:
     WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.1 hereof;
     WHEREAS, Issuing Bank has agreed to issue a standby letter of credit for
the account of Borrower in the stated amount not to exceed $200,000,000;
     WHEREAS, Borrower has agreed to secure all of its Obligations by granting
to Issuing Bank certain Collateral;
     WHEREAS, the issuance by Issuing Bank of the Letter of Credit and the other
financial accommodations and agreements contemplated hereby constitute a
“Refinancing” of the “Revolving Obligations” under the Intercreditor Agreement
and as such are entitled to the benefits thereof;
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION 1. DEFINITIONS AND INTERPRETATION
     1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “ABL Priority Collateral” shall be as defined in the Intercreditor
Agreement.
          “Account” has the meaning assigned to such term in Article 9 of the
UCC.
          “Adjusted Eurodollar Rate” means on any date of determination, the
rate per annum equal to the rate determined by Issuing Bank to be the offered
rate which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits for an interest period of one month, determined as of
approximately 11:00 a.m. (London, England time) on such date of determination.
          “Affiliate” means, when used with respect to a specified person,
another person that directly or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified; provided, however, that for purposes of Section 6.8, the term
“Affiliate” shall include any person that directly or indirectly owns more than
10% or more of the Equity Interests entitled to vote in the election of the
board of directors or similar body of the person specified.

 



--------------------------------------------------------------------------------



 



          “Agreement” means this Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.
          “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that Borrower provides to
Issuing Bank pursuant to any Credit Document or the transactions contemplated
therein which is distributed to Issuing Bank by means of electronic
communications pursuant to Section 9.1(b).
          “Assignee” shall be as defined in Section 9.6(b).
          “Average Life” means, as of the date of determination, with respect to
any Indebtedness, the quotient obtained by dividing:

  (1)   the sum of the products of the numbers of years from the date of
determination to the dates of each successive scheduled principal payment of or
redemption or similar payment with respect to such Indebtedness multiplied by
the amount of such payment by     (2)   the sum of all such payments.

          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively; provided, however, that notwithstanding the
foregoing, the Base Rate shall at no time be less than the Adjusted Eurodollar
Rate that would be available on such day.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
          “Borrower” as defined in the preamble hereto.
          “Business Day” (i) means any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
determinations of an interest rate in connection with the Adjusted Eurodollar
Rate, the term “Business Day” means any day which is a Business Day described in
clause (i) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
          “Capital Lease Obligations” of any person means the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and

2



--------------------------------------------------------------------------------



 



the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CFC” means (a) each subsidiary of Borrower that is a “controlled
foreign corporation” for purposes of the Code and (b) each subsidiary of each
such controlled foreign corporation.
          A “Change of Control” shall be deemed to have occurred:

  (1)   if any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), other than one or more Permitted Holders, is or becomes the
beneficial owner, as defined in Rules 13d-3 and 13d-5 under the Exchange Act
(except that for purposes of this clause (1) such person shall be deemed to have
“beneficial ownership” of all shares that any such person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of Borrower (for the purposes of this clause (1), such other
person shall be deemed to beneficially own any Voting Stock of a specified
person held by a parent entity, if such other person is the beneficial owner (as
defined in this clause (1)), directly or indirectly, of more than 50% of the
voting power of the Voting Stock of such parent entity or has the right or
ability by voting power, contract or otherwise to elect or designate for
election a majority of the board of directors of such parent entity);     (2)  
if individuals who on the Closing Date constituted the Board of Directors of
Borrower (together with any new directors whose election by the Board of
Directors of Borrower or whose nomination for election by the shareholders of
Borrower was approved by a vote of a majority of the directors of Borrower then
still in office who were either directors on the Closing Date or whose election
or nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of Borrower then in office;    
(3)   upon the adoption of a plan relating to the liquidation or dissolution of
Borrower; or     (4)   upon the merger or consolidation of Borrower with or into
another person or the merger of another person with or into Borrower, or the
sale of all or substantially all the assets of Borrower (determined on a
consolidated basis) to another person (other than, in all such cases, a person
that is controlled by the Permitted Holders), other than a transaction following
which (A) in the case of a merger or consolidation transaction, (i) holders of
securities that represented 100% of the Voting Stock of Borrower immediately
prior to such transaction own directly or indirectly at least a majority of the
voting power of the Voting Stock of the surviving person in such merger or
consolidation transaction immediately after such

3



--------------------------------------------------------------------------------



 



      transaction and in substantially the same proportion to each other as
before the transaction or (ii) immediately after such transaction the Permitted
Holders beneficially own, directly or indirectly, at least a majority of the
voting power of the Voting Stock of the surviving person in such merger or
consolidation transaction immediately after such transaction and (B) in the case
of a sale of assets transaction, each transferee becomes an obligor in respect
of the Obligations and either (i) is or becomes a subsidiary of the transferor
of such assets or (ii) is or becomes a person a majority of the total voting
power of the Voting Stock of which is beneficially owned, directly or
indirectly, by the Permitted Holders.

          “Closing Date” means the date on which all conditions set forth in
Section 3.1 have been satisfied (or waived by the Issuing Bank).
          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit D.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time, and any successor statutes thereto, and U.S. Department of Treasury
regulations issued pursuant thereto in temporary or final form.
          “Collateral” means the ABL Priority Collateral and all proceeds
thereof.
          “Collateral Agent” means Goldman Sachs Bank USA acting as Collateral
Agent for the Issuing Bank as contemplated in Section 9.23 below.
          “Collateral Certificate” means, as of any date, a certificate in
substantially the form of Exhibit E or another form which is reasonably
acceptable to Issuing Bank and Borrower setting forth in reasonable detail
(a) all Eligible Accounts at such time, and (b) all Eligible Inventory at such
time (valued at the price to be paid for such Eligible Inventory pursuant to the
Supply and Offtake Agreement or such other offtake arrangements entered into by
Borrower from time to time, as applicable).
          “Collateral Documents” means the Pledge and Security Agreement, and
all other instruments, documents and agreements delivered by or on behalf of
Borrower pursuant to this Agreement or any of the other Credit Documents in
order to grant to, or perfect in favor of, the Issuing Bank or Collateral Agent,
a Lien on any real, personal or mixed property of Borrower as security for the
Obligations.
          “Commitment” means the commitment of Issuing Bank to issue the Letter
of Credit.
          “Commodity Agreement” means in respect of any Person, any commodity or
raw material futures contract, commodity or raw materials option or other
agreement or arrangement designed to protect such Person against fluctuations in
commodity or raw materials prices, other than hydrocarbons.

4



--------------------------------------------------------------------------------



 



          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” shall have meanings correlative
thereto.
          “Crack Spread Hedging Agreement” means any Hedge Agreement or
combination of Hedge Agreements to which Borrower or any of its subsidiaries is
a party that hedges against fluctuations in the difference between the price of
crude oil and the price of refined petroleum products, together with the
schedules and exhibits thereto.
          “Crack Spread Hedging Cash Collateral” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Cash Collateral Account” shall be as defined in
the Intercreditor Agreement.
          “Crack Spread Hedging Counterparty” means any person that is party to
a Crack Spread Hedging Agreement as the counterparty to Borrower thereunder and
a party to the Intercreditor Agreement pursuant to an intercreditor joinder
agreement.
          “Crack Spread Hedging Liens” shall be as defined in the Intercreditor
Agreement.
          “Crack Spread Hedging Obligations” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Secured Party” shall be as defined in the
Intercreditor Agreement.
          “Crack Spread Hedging Support LC” shall be as defined in the
Intercreditor Agreement.
          “Credit Document” means any of this Agreement, the Collateral
Documents, any documents or certificates executed by Borrower in favor of
Issuing Bank relating to the Letter of Credit, and all other documents,
certificates, instruments or agreements executed and delivered by or on behalf
of Borrower for the benefit of Issuing Bank in connection herewith on or after
the date hereof.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement, each of which is for the purpose of hedging
the foreign currency risk associated with the operations of any Person.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.

5



--------------------------------------------------------------------------------



 



          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “Deposit Account Control Agreements” means the deposit account control
agreements, in form and substance acceptable to Issuing Bank, to be executed by
each institution maintaining a Deposit Account for Borrower to the extent
required by Section 4.04(a) of the Pledge and Security Agreement, as security
for the Obligations incurred under the Credit Documents, and in favor of such
other parties as is contemplated by the Intercreditor Agreement.
          “Disqualified Stock” means any capital stock that, by its terms (or by
the terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the capital stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the capital stock, in whole or in part, in any such case on or
prior to the date that is 91 days after the date of expiration of the Letter of
Credit. Notwithstanding the preceding sentence, any capital stock that would
constitute Disqualified Stock solely because the holders of the capital stock
have the right to require Borrower to repurchase such capital stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Stock if the terms of such capital stock provide that Borrower may
not repurchase or redeem any such capital stock pursuant to such provisions
unless such repurchase or redemption complies with Section 6.8. The amount of
Disqualified Stock deemed to be outstanding at any time for purposes of this
Agreement will be the maximum amount that Borrower and its subsidiaries may
become obligated to pay upon the maturity of, or pursuant to any mandatory
redemption provisions of, such Disqualified Stock, exclusive of accrued
dividends.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Accounts” means, at any time, all Accounts of Borrower other
than Accounts that are not subject to a first priority perfected Lien in favor
of Issuing Bank.
          “Eligible Inventory” means, at any time, all Inventory of Borrower
other than Inventory that is not subject to a first priority perfected Lien in
favor of Issuing Bank.
          “Employee Benefit Plan” means an “employee benefit plan” as defined in
Section 3(3) of ERISA.
          “Environment” means soil, land surface, subsurface, surface waters
(whether permanent or ephemeral), groundwater, drinking water, wetlands,
sediments, ambient air (including, without limitation, indoor air), plant life,
animal life, microorganisms and any and all other natural media or resources.
          “Environmental Laws” means all former, current and future federal,
state, local and foreign laws (including common law), treaties, regulations,
rules, ordinances, codes, decrees,

6



--------------------------------------------------------------------------------



 



judgments, directives, orders (including consent orders), and agreements, in
each case, relating to protection of the Environment, natural resources, human
health and safety or the presence, Release of, or exposure to, Hazardous
Materials, or the generation, manufacture, processing, distribution, use,
treatment, storage, transport, recycling or handling of, or the arrangement for
such activities with respect to, Hazardous Materials.
          “Environmental Liability” means all liabilities, obligations,
prohibitions, damages, losses, claims, actions, suits, judgments, orders, fines,
penalties, fees, expenses and costs (including, without limitation,
administrative oversight costs, natural resource damages, financial assistance
and remediation costs necessary to meet state, federal or local cleanup levels,
regardless of whether there may be a current obligation to remediate), whether
contingent or otherwise, arising out of or relating to actual or alleged
(a) compliance or non-compliance with any Environmental Law, (b) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
          “Equipment” shall be as defined in the UCC.
          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire, such equity interests or such convertible or exchangeable
obligations.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.
          “ERISA Affiliate” at any time, means each trade or business (whether
or not incorporated) that would, at the time, be treated together with Borrower
as a single employer under Title IV or Section 302 of ERISA or Section 412 of
the Code.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30 day notice to the
PBGC is waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code); (iii) the determination that any Pension Plan or Multiemployer
Plan is considered an at-risk plan or a plan in endangered or critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (iv) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (v) the
withdrawal by Holdings, any of its subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Holdings, any of
its subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4063 or 4064 of ERISA; (vi) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or

7



--------------------------------------------------------------------------------



 



condition which is reasonably expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vii) the imposition of liability on Holdings, any of its subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (viii) the
withdrawal of Holdings, any of its subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of
Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefore, or the receipt by Holdings, any of its
subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (ix) the occurrence of an act or omission
which is reasonably expected to give rise to the imposition on Holdings or any
of its subsidiaries of fines, penalties, taxes or related charges under
Chapter 43 of the Internal Revenue Code or under Section 409, Section 502(c),
(i) or (l), or Section 4071 of ERISA in respect of any Employee Benefit Plan;
(x) receipt from the Internal Revenue Service of notice of the failure of any
Pension Plan to qualify under Section 401(a) of the Internal Revenue Code, or
the failure of any trust forming part of any Pension Plan to qualify for
exemption from taxation under Section 501(a) of the Internal Revenue Code; or
(xi) the imposition of a lien pursuant to Section 430(k) of the Internal Revenue
Code or ERISA.
          “Event of Default” means each of the conditions or events set forth in
Section 8.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Existing Parent Revolving Credit Agreement” means that certain
Amended Revolving Credit Agreement, dated as of June 22, 2006 by and among Alon
USA, LP, f/k/a SWBU, L.P., a Texas limited partnership, as a borrower, such
other subsidiaries of Parent as may be designated as a borrower thereunder,
Parent and all direct and indirect subsidiaries of Parent (other than the
“Excluded Subsidiaries” as defined therein), each as a guarantor, the financial
institutions from time to time party thereto as lenders, Israel Discount Bank of
New York, as administrative agent, co-arranger and collateral agent for the
lenders, and Bank Leumi USA, as co-arranger for the lenders, as amended and as
the same may from time to time be amended, restated or otherwise modified.
          “Existing Parent Term Credit Agreement” means the Credit Agreement
dated as of June 22, 2006, as amended, among Parent, the lenders party thereto
and Credit Suisse, as issuing bank.
          “ExxonMobil Pipeline Supply Contract” means any agreement pursuant to
which Holdings or any of its subsidiaries obtains crude oil through any
ExxonMobil Pipeline, and any agreement relating thereto, other than any tariff
rules and regulations and similar agreements of general application from time to
time published by ExxonMobil Pipeline Company.
          “ExxonMobil Pipelines” means the pipeline systems known as (a) the
“Southbend/Sunset System” and (b) the “Northline System”, each operated by
ExxonMobil Pipeline Company.

8



--------------------------------------------------------------------------------



 



          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Effective Rate
for such day shall be the average rate charged to Issuing Bank on such day on
such transactions as determined by Issuing Bank.
          “Financial Officer” of any Person means the Chief Financial Officer,
principal accounting officer, treasurer or controller of such Person.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of Borrower that such financial statements fairly
present, in all material respects, the financial condition of Borrower as at the
dates indicated and the results of its operations and its cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that such Lien is
the only Lien to which such Collateral is subject, other than any Permitted
Lien.
          “First Purchaser Lien” means a statutory Lien created in connection
with the sale and purchase of Petroleum Products, including the statutory Liens,
if any, created under the laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma,
or any other state.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Borrower ending on December 31
of each calendar year.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.
          “Governmental Acts” means any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto government or
Governmental Authority.
          “Governmental Authority” means any federal, state, municipal, national
or other government, governmental department, commission, board, bureau, court,
agency or instrumentality or political subdivision thereof or any entity,
officer or examiner exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to any government or any court, in
each case whether associated with a state of the United States, the United
States, or a foreign entity or government.

9



--------------------------------------------------------------------------------



 



          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any Governmental
Authority.
          “Guarantee” of or by any person means any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Hapoalim Indebtedness” means all Indebtedness of Borrower under the
Credit Agreement dated as of March 15, 2010 by and among Borrower, the lenders
party thereto and Bank Hapoalim B.M., as administrative agent.
          “Hazardous Materials” means any chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority or which may or could pose a hazard to the health and safety of the
owners, occupants or any Person in the vicinity of any real property or to the
indoor or outdoor environment.
          “Hedge Agreement” shall be as defined in the Intercreditor Agreement.
          “Hedging Agreement” means any Interest Rate Agreement, Currency
Agreement, Hydrocarbon Agreement or Commodity Agreement.
          “Holdings” means Alon Refining Louisiana, Inc., a Delaware
corporation.
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time or from time to time may be contracted for, charged, or
received under the laws applicable to Issuing Bank which are presently in effect
or, to the extent allowed by law, under such applicable laws which may hereafter
be in effect and which allow a higher maximum nonusurious interest rate than
applicable laws now allow.
          “Hydrocarbon Agreement” means in respect of a person any purchase or
hedging agreement of hydrocarbons or refined products therefrom, future contract
or option or other agreement or arrangement designed to protect such person
against fluctuations in the price of hydrocarbons or refined products therefrom.
          “Inactive Subsidiary” any subsidiary of Borrower (a) that does not
conduct any business operations, (b) has assets with a book value of $100,000 or
less and (c) does not have any Indebtedness outstanding.

10



--------------------------------------------------------------------------------



 



          “Indebtedness” shall be as defined in the Indenture.
          “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages),
penalties, claims (including Environmental Liabilities), actions, judgments,
suits, costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation or other response action
necessary to remove, remediate, clean up or abate any Hazardous Materials),
expenses and disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for Indemnitees in connection with
any investigative, administrative or judicial proceeding or hearing commenced or
threatened by any Person, whether or not any such Indemnitee shall be designated
as a party or a potential party thereto, and any fees or expenses incurred by
Indemnitees in enforcing this indemnity), whether direct, indirect, special or
consequential and whether based on any federal, state or foreign laws, statutes,
rules or regulations (including securities and commercial laws, statutes, rules
or regulations and Environmental Laws), on common law or equitable cause or on
contract or otherwise, that may be imposed on, incurred by, or asserted against
any such Indemnitee, in any manner relating to or arising out of (i) this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby (including the use or intended use of the proceeds of the Letter of
Credit, any amendments, waivers or consents with respect to any provision of
this Agreement or any of the other Credit Documents, or any enforcement of any
of the Credit Documents (including any sale of, collection from, or other
realization upon any of the Collateral)) or (ii) any Environmental Liabilities
or any Hazardous Materials activity relating to or arising from, directly or
indirectly, any past or present activity, operation, land ownership, or practice
of Borrower.
          “Indemnitee” as defined in Section 9.3(a).
          “Indenture” means the Indenture dated as of October 22, 2009 between
Borrower and Wilmington Trust FSB, as trustee, as in effect on the date hereof,
pursuant to which Borrower issued the Notes.
          “Intellectual Property” means all intellectual and similar property of
a person, including inventions, designs, patents, copyrights, trademarks,
service marks, trade names, trade secrets, confidential or proprietary
information, customer lists, know-how, software and databases; all embodiments
or fixations thereof and all related documentation, applications, registrations
and franchises; all licenses or other rights to use any of the foregoing; and
all books and records relating to the foregoing.
          “Intellectual Property Claim” means any claim or assertion (whether in
writing, by suit or otherwise) that the Borrower’s or any of its subsidiaries’
ownership, use, marketing, sale or distribution of any Inventory, Equipment,
Intellectual Property or other property violates another person’s Intellectual
Property.
          “Intercreditor Agreement” means the Intercreditor Agreement, dated as
of October 22, 2009, as amended, by and between the Note Collateral Agent, the
Revolving Collateral Agent, and each Crack Spread Hedging Secured Party from
time to time party thereto, and, upon execution of a joinder agreement thereto
on the date hereof, Issuing Bank.

11



--------------------------------------------------------------------------------



 



          “Interest Rate Agreement” means in respect of a person any interest
rate swap agreement, interest rate cap agreement or other financial agreement or
arrangement designed to protect such person against fluctuations in interest
rates.
          “Inventory” shall be as defined in the UCC, including all goods
intended for sale, lease, display or demonstration; all work in process; and all
raw materials, crude oil, natural gas, natural gas liquids, gasoline, diesel,
aviation fuel, fuel oil, propane, ethanol, and other hydrocarbons and other
refined products and other materials and supplies of any kind that are or could
be used in connection with the manufacture, printing, packing, shipping,
advertising, sale, lease or furnishing of such goods, or otherwise used or
consumed in Borrower’s business (but excluding Equipment).
          “Investment” in any person means any direct or indirect advance, loan
(other than advances to customers in the ordinary course of business that are
recorded as accounts receivable on the balance sheet of the lender and
extensions of trade credit) or other extension of credit (including by way of
Guarantee or similar arrangement) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
person. Except as otherwise provided for herein, the amount of an Investment
shall be its fair value at the time the Investment is made and without giving
effect to subsequent changes in value.
          “Issuance Notice” means an Issuance Notice substantially in the form
of Exhibit C.
          “Issuing Bank” means Goldman Sachs Bank USA as Issuing Bank hereunder,
together with its permitted successors and assigns in such capacity.
          “Issuing Bank Affiliate” as defined in Section 9.1(b)(iii).
          “LC Collateral Account” as defined in Section 2.4.
          “LC Disbursement” as defined in Section 2.1(d).
          “LC Exposure” means, at any time, the sum of (a) the undrawn amount of
the Letter of Credit at such time plus (b) the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of Borrower at
such time.
          “Letter of Credit” means the standby letter of credit in the face
amount of $200,000,000 to be issued by Issuing Bank pursuant to this Agreement
in the form of Exhibit A hereto.
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

12



--------------------------------------------------------------------------------



 



          “Margin Stock” shall be as defined in Regulation U of the Board of
Governors as in effect from time to time.
          “Material Adverse Effect” means (a) a materially adverse effect on the
business, assets, results of operations or financial condition of Borrower and
its subsidiaries taken as a whole, (b) a material impairment of the ability of
Borrower to perform any of its material obligations under any Credit Document to
which it is or will be a party or (c) a material impairment of the rights of or
benefits available to Issuing Bank under any Credit Document.
          “Material Indebtedness” means Indebtedness (other than the Letter of
Credit), or obligations in respect of one or more Hedge Agreements, of any one
or more of Borrower and its subsidiaries in an aggregate principal amount
exceeding $20,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Borrower or any of its subsidiaries in
respect of any Hedge Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that Borrower or such subsidiary would
be required to pay if such Hedge Agreement were terminated at such time.
          “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 3(37) of ERISA that is contributed to by Borrower or any of its ERISA
Affiliates.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Non-ABL Obligations” means the Note Obligations and the Crack Spread
Hedging Obligations.
          “Non-ABL Priority Collateral” shall be as defined in the Intercreditor
Agreement.
          “Note Collateral Agent” means Wilmington Trust FSB acting in its
capacity as collateral agent for the secured parties under the Notes and any
successor or assignee thereof.
          “Note Documents” shall be as defined in the Intercreditor Agreement,
as such Note Documents are in effect on the date hereof.
          “Note Obligations” shall be as defined in the Intercreditor Agreement.
          “Notes” means Borrower’s 13½% Secured Notes due 2014 issued pursuant
to the terms and conditions of the Indenture.
          “Obligations” means all obligations of every nature of Borrower,
including obligations from time to time owed to Issuing Bank under any Credit
Document or Hedge Agreement entered into with the Issuing Bank, whether for
principal, interest (including interest which, but for the filing of a petition
in bankruptcy with respect to Borrower, would have accrued on any Obligation,
whether or not a claim is allowed against Borrower for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under the Letter
of Credit, payments for early termination of Hedge Agreements entered into with
the Issuing Bank, fees, expenses, indemnification or otherwise.

13



--------------------------------------------------------------------------------



 



          “Parent” means Alon USA Energy, Inc. a Delaware corporation.
          “PATRIOT Act” as defined in Section 3.1(n).
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA and is maintained by Borrower or any of its ERISA
Affiliates.
          “Perfection Certificate” means a certificate in a form approved by
Issuing Bank setting forth information required or reasonably requested by
Issuing Bank to enable Issuing Bank to determine whether the Liens created by
the Collateral Documents have been properly perfected.
          “Permitted Business” means any business that is the same as, or
reasonably related, ancillary or complementary to, any of the businesses in
which Borrower is engaged on the Closing Date and any business activities
reasonably incidental thereto.
          “Permitted Holders” means, individually or collectively in any
combination, Alon Israel Oil Company, Ltd., a private company organized under
the laws of Israel, any person that controls Alon Israel Oil Company, Ltd. as of
the Closing Date, and David Wiessman (or any trustee acting on behalf of David
Wiessman), together with any Person that is controlled by any of the foregoing,
individually or collectively in any combination and any “person” (as that term
is used in Section 13(d)(3) of the Exchange Act) that is comprised primarily (in
terms of economic interests) of any of the foregoing, individually, collectively
or in any combination.
          “Permitted Liens” as defined in Section 6.2.
          “Permitted Note Facility” has the meaning given to such term under the
“Credit Agreement” referred to in the definition of Hapoalim Indebtedness, as
such Credit Agreement is in effect on the date hereof.
          “Permitted Parent Payments” means payments in cash to Parent or any of
its subsidiaries on account of Parent’s corporate expense allocation to Borrower
and its subsidiaries; provided that such payments shall not exceed $8,000,000
per annum.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.
          “Petroleum Product” means crude oil, intermediate feedstocks,
blendstocks, and finished and unfinished petroleum products, including without
limitation, asphalt, gasoline, diesel fuels, fuel oil, jet fuels, and
atmospheric gas oil; provided that such term shall not include solvents.

14



--------------------------------------------------------------------------------



 



          “Plan Assets” means assets of any (i) Employee Benefit Plan subject to
Title I of ERISA, (ii) plan (as defined in Section 4975(e)(1) of the Code)
subject to Section 4975 of the Code, or (iii) governmental plan (as defined in
Section 3(32) of ERISA) subject to federal, state or local laws, rules or
regulations substantially similar to Title I of ERISA or Section 4975 of the
Code.
          “Pledge and Security Agreement” means the Pledge and Security
Agreement to be executed by Borrower substantially in the form of Exhibit B, as
from time to time amended, restated, supplemented or otherwise modified.
          “Prime Rate” means the rate of interest quoted in the print edition of
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Issuing Bank may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.
          “Refinance” means, in respect of any Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue
other Indebtedness in exchange or replacement for, such Indebtedness.
“Refinanced” and “Refinancing” shall have correlative meanings.
          “Refinancing Indebtedness” means Indebtedness that Refinances any
Indebtedness of Borrower or any of its subsidiaries outstanding or permitted to
be incurred by Borrower on the Closing Date under the terms of this Agreement or
incurred after the Closing Date in compliance with this Agreement, including
Indebtedness that Refinances Refinancing Indebtedness; provided, however, that:
     (1) such Refinancing Indebtedness has a Stated Maturity no earlier than the
Stated Maturity of the Indebtedness being Refinanced;
     (2) such Refinancing Indebtedness has an Average Life at the time such
Refinancing Indebtedness is incurred that is equal to or greater than the
Average Life of the Indebtedness being Refinanced; and
     (3) such Refinancing Indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that is equal
to or less than the aggregate principal amount (or if incurred with original
issue discount, the aggregate accreted value) then outstanding or committed
(plus fees and expenses, including any premium and defeasance costs) under the
Indebtedness being Refinanced;
     provided further, however, that Refinancing Indebtedness shall not include
Indebtedness of a subsidiary of Borrower that Refinances Indebtedness of
Borrower.
          “Reimbursement Date” as defined in Section 2.1(d).
          “Release” means any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration (1) into or through the

15



--------------------------------------------------------------------------------



 



Environment, (2) from any vehicle (including, without limitation, surface
vehicles, ships and aircraft) or (3) within or upon any building, structure,
facility, vehicle or fixture.
          “Responsible Officer” of any person means any of the chairman of the
board of directors, chief executive officer and chief financial officer of such
person and, with respect to the Borrower only, Harlin Dean (Vice President and
Secretary of Borrower).
          “Restricted Payment” as defined in Section 6.7.
          “SEC” means the U.S. Securities and Exchange Commission.
          “Secured Parties” has the meaning assigned to that term in the Pledge
and Security Agreement.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer of the Borrower substantially in the form of Exhibit D.
          “Stated Maturity” means, with respect to any security or obligation,
the date specified in such security as the fixed date on which the final payment
of principal of such security or obligation is due and payable, including
pursuant to any mandatory redemption provision (but excluding any provision
providing for the repurchase of such security or obligation at the option of the
holder thereof upon the happening of any contingency unless such contingency has
occurred).
          “Stock Purchase Agreement” means the Stock Purchase Agreement dated as
of May 7, 2008, among Valero, the Borrower and, for the limited purposes set
forth therein, Valero Refining Company-Louisiana, together with all definitive
schedules, exhibits and other agreements effecting the terms thereof or related
thereto (including agreements identified therein as the “Other Agreements”).
          “subsidiary” means, with respect to any person (herein referred to as
the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
          “Supply and Offtake Agreement” means the Supply and Offtake Agreement
dated as of April 21, 2010 between Borrower and J. Aron & Company, as the same
may be amended or otherwise modified from time to time.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided, “Tax on

16



--------------------------------------------------------------------------------



 



the overall net income” of a Person shall be construed as a reference to a tax
imposed by the jurisdiction in which that Person is organized or in which that
Person’s applicable principal office (and/or, in the case of Issuing Bank, its
issuing office) is located or in which that Person (and/or, in the case of
Issuing Bank, its issuing office) is deemed to be doing business on all or part
of the net income, profits or gains (whether worldwide, or only insofar as such
income, profits or gains are considered to arise in or to relate to a particular
jurisdiction, or otherwise) of that Person (and/or, in the case of Issuing Bank,
its issuing office).
          “Transactions” as defined in Section 4.2.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.
          “Valero” means Valero Refining and Marketing Company, a Delaware
corporation
          “Voting Stock” of a person means all classes of Equity Interests or
other interests (including partnership interests) of such person then
outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof.
     1.2. Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Borrower to Issuing Bank pursuant to Section 5.4
shall be prepared in accordance with GAAP as in effect at the time of such
preparation.
     1.3. Interpretation, Etc. Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference. References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided. The use herein of the word
“include” or “including”, when following any general statement, term or matter,
shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not non-limiting language (such as “without limitation”
or “but not limited to” or words of similar import) is used with reference
thereto, but rather shall be deemed to refer to all other items or matters that
fall within the broadest possible scope of such general statement, term or
matter. The terms lease and license shall include sub-lease and sub-license, as
applicable.
     SECTION 2.THE LETTER OF CREDIT
     2.1. Issuance of the Letter of Credit.
     (a) Letter of Credit. Subject to the terms and conditions hereof, Issuing
Bank agrees to issue the Letter of Credit for the account of Borrower in the
face amount of $200,000,000. The Letter of Credit shall be issued for the
benefit of J. Aron & Company and shall expire on July 31, 2012.

17



--------------------------------------------------------------------------------



 



     (b) Notice of Issuance. Borrower has delivered to Issuing Bank an Issuance
Notice on the date hereof. Upon satisfaction or waiver of the conditions set
forth in Section 3.1, Issuing Bank shall issue the Letter of Credit in
accordance with Issuing Bank’s standard operating procedures.
     (c) Responsibility of Issuing Bank With Respect to Requests for Drawings
and Payments. In determining whether to honor any drawing under the Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under the Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of the Letter of Credit. As between Borrower and
Issuing Bank, Borrower assumes all risks of the acts and omissions of, or misuse
of the Letter of Credit, by the beneficiary or transferee thereof. In
furtherance and not in limitation of the foregoing, Issuing Bank shall not be
responsible for: (i) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of the Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign the Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
the Letter of Credit to comply fully with any conditions required in order to
draw on the Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under the Letter of Credit or of
the proceeds thereof; (vii) the misapplication by the beneficiary of the Letter
of Credit of the proceeds of any drawing under the Letter of Credit; or
(viii) any consequences arising from causes beyond the control of Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any of Issuing Bank’s rights or powers hereunder.
Without limiting the foregoing and in furtherance thereof, any action taken or
omitted by Issuing Bank under or in connection with the Letter of Credit or any
documents and certificates delivered thereunder, if taken or omitted in good
faith, shall not give rise to any liability on the part of Issuing Bank to
Borrower. Notwithstanding anything to the contrary contained in this Section
2.1(c), Borrower shall retain any and all rights it may have against Issuing
Bank for any liability arising solely out of the gross negligence or willful
misconduct of Issuing Bank as determined by a final, non-appealable judgment of
a court of competent jurisdiction.
     (d) Reimbursement by Borrower of Amounts Drawn or Paid Under the Letter of
Credit. In the event Issuing Bank has determined to honor a drawing under the
Letter of Credit, it shall immediately notify Borrower, and Borrower shall
reimburse Issuing Bank on or before the Business Day immediately following the
date on which such drawing is honored (the “Reimbursement Date”) in an amount in
Dollars and in same day funds equal to the amount of such honored drawing (an
“LC Disbursement”); provided that any failure to give or delay in giving notice
of an LC Disbursement shall not relieve Borrower of its obligation to reimburse
Issuing Bank with respect to any such LC Disbursement.

18



--------------------------------------------------------------------------------



 



     (e) Obligations Absolute. The obligation of Borrower to reimburse Issuing
Bank for drawings honored under the Letter of Credit shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of the Letter of Credit; (ii) the existence of any
claim, set-off, defense or other right which Borrower may have at any time
against the beneficiary or any transferee of the Letter of Credit (or any Person
for whom any such transferee may be acting), Issuing Bank or any other Person,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Borrower and
the beneficiary of the Letter of Credit); (iii) any draft or other document
presented under the Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; (iv) payment by Issuing Bank under the Letter of
Credit against presentation of a draft or other document which does not
substantially comply with the terms of the Letter of Credit; (v) any adverse
change in the business, operations, properties, assets, condition (financial or
otherwise) or prospects of Borrower; (vi) any breach hereof or any other Credit
Document by any party thereto; (vii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing; or (viii) the fact
that an Event of Default or a Default shall have occurred and be continuing.
     (f) Indemnification. Without limiting any obligation of Borrower under
Section 9.2 or 9.3, in addition to amounts payable as provided herein, Borrower
hereby agrees to protect, indemnify, pay and save harmless Issuing Bank from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
outside counsel) which Issuing Bank may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of the Letter of Credit by Issuing Bank,
other than as a result of (1) the gross negligence or willful misconduct of
Issuing Bank as determined by a final, non-appealable judgment of a court of
competent jurisdiction or (2) the wrongful dishonor by Issuing Bank of a proper
demand for payment made under the Letter of Credit issued by it, or (ii) the
failure of Issuing Bank to honor a drawing under any the Letter of Credit as a
result of any Governmental Act.
     2.2. Interest on LC Disbursements.
     (a) Borrower agrees to pay to Issuing Bank, with respect to any LC
Disbursement, interest on the amount paid by Issuing Bank in respect of each
such LC Disbursement from the date of such LC Disbursement to but excluding the
date such amount is reimbursed by or on behalf of Borrower at a rate equal to
(i) for the period from the date of such LC Disbursement to but excluding the
applicable Reimbursement Date, at the Base Rate plus 3% per annum and
(ii) thereafter, at the Base Rate plus 5% per annum.
     (b) Interest payable pursuant to Section 2.2(a) shall be computed on the
basis of a 365/366-day year for the actual number of days elapsed in the period
during which it accrues, and shall be payable on demand or, if no demand is
made, on the date on which the LC Disbursement is reimbursed in full.
     2.3. Fees.

19



--------------------------------------------------------------------------------



 



          Borrower agrees to pay to Issuing Bank the fees provided for in the
separate fee letter dated as of the date hereof between Borrower and Issuing
Bank.
     2.4. Cash Collateralization.
     If any Event of Default shall occur and be continuing, in addition to any
other remedy it may have, Issuing Bank may require Borrower to deposit and
maintain in an account with Issuing Bank, in the name of Issuing Bank (the “LC
Collateral Account”), an amount in cash equal to the LC Exposure as in effect
from time to time; provided that the obligation of Borrower to deposit such cash
collateral shall become effective on the third Business Day after Borrower
receives written notice from Issuing Bank requesting such cash collateral.
     2.5. General Provisions Regarding Payments.
     (a) All payments by Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Issuing Bank not later than 12:00 p.m. (New York City time) on the
date due at the payment office of Issuing Bank; for purposes of computing
interest and fees, funds received by Issuing Bank after that time on such due
date shall be deemed to have been paid by Borrower on the next succeeding
Business Day.
     (b) Borrower hereby authorizes Issuing Bank to charge Borrower’s accounts
with Issuing Bank in order to cause timely payment to be made to Issuing Bank of
all principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).
     (c) Issuing Bank shall deem any payment by or on behalf of Borrower
hereunder that is not made in same day funds prior to 12:00 p.m. (New York City
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Issuing Bank until the later of (i) the time such funds
become available funds, and (ii) the applicable next Business Day. Issuing Bank
shall give prompt telephonic notice to Borrower (confirmed in writing) if any
payment is non-conforming. Any non-conforming payment may constitute or become a
Default or Event of Default in accordance with the terms of Section 8. Interest
shall continue to accrue on any principal as to which a non-conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next succeeding applicable Business
Day) at the rate determined pursuant to Section 2.2 from the date such amount
was due and payable until the date such amount is paid in full.
     (d) Any proceeds of Collateral received by Issuing Bank shall be applied
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to Issuing Bank from Borrower, second, to pay interest due in respect
of unreimbursed LC Disbursements, third, to pay unreimbursed LC Disbursements,
fourth, to pay an amount to Issuing Bank equal to 100% of the undrawn face
amount of the Letter of Credit, to be held as cash collateral for such
Obligations, and fifth, to the payment of any other Obligation due to Issuing
Bank by Borrower. Issuing Bank shall have the continuing and exclusive right to
apply and reverse and reapply any and all such proceeds and payments to any
portion of the Obligations.

20



--------------------------------------------------------------------------------



 



     (e) If after receipt of any payment which is applied to the payment of all
or any part of the Obligations, Issuing Bank is for any reason compelled to
surrender such payment or proceeds to any Person because such payment or
application of proceeds is invalidated, declared fraudulent, set aside,
determined to be void or voidable as a preference, impermissible setoff, or a
diversion of trust funds, or for any other reason, then the Obligations or part
thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by Issuing Bank. The provisions of this Section 2.5(e) shall be
and remain effective notwithstanding any contrary action which may have been
taken by Issuing Bank in reliance upon such payment or application of proceeds.
The provisions of this Section 2.5(e) shall survive the termination of this
Agreement.
     2.6. Increased Costs; Capital Adequacy.
     (a) Compensation For Increased Costs and Taxes. Subject to the provisions
of Section 2.7 (which shall be controlling with respect to the matters covered
thereby), in the event that Issuing Bank shall determine (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto) that any law, treaty or governmental rule, regulation or order,
or any change therein or in the interpretation, administration or application
thereof (including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by
Issuing Bank with any guideline, request or directive issued or made after the
date hereof by any central bank or other governmental or quasi-governmental
authority (whether or not having the force of law): (i) subjects Issuing Bank
(or its applicable issuing office) to any additional Tax (other than any Tax on
the overall net income of Issuing Bank) with respect to this Agreement or any of
the other Credit Documents or any of its obligations hereunder or thereunder or
any payments to Issuing Bank (or its applicable issuing office) of principal,
interest, fees or any other amount payable hereunder; (ii) imposes, modifies or
holds applicable any reserve (including any marginal, emergency, supplemental,
special or other reserve), special deposit, compulsory loan, FDIC insurance or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of Issuing Bank; or (iii) imposes
any other condition (other than with respect to a Tax matter) on or affecting
(or its issuing office) or its obligations hereunder; and the result of any of
the foregoing is to increase the actual cost to Issuing Bank of agreeing to
issue, issuing or maintaining the Letter of Credit or to reduce any amount
received or receivable by Issuing Bank (or its issuing office) with respect
thereto; then, in any such case, Borrower shall promptly pay to Issuing Bank,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as Issuing Bank in its sole discretion shall
determine) as may be necessary to compensate Issuing Bank for any such increased
cost or reduction in amounts received or receivable hereunder. Issuing Bank
shall deliver to Borrower a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Issuing
Bank under this Section 2.6(a), which statement shall be conclusive and binding
upon all parties hereto absent manifest error.
     (b) Capital Adequacy Adjustment. In the event that Issuing Bank shall have
determined that the adoption, effectiveness, phase-in or applicability after the
Closing Date of

21



--------------------------------------------------------------------------------



 



any law, rule or regulation (or any provision thereof) regarding capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by Issuing Bank
(or its applicable issuing office) with any guideline, request or directive
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the capital of Issuing Bank or any
corporation controlling Issuing Bank as a consequence of, or with reference to,
the Letter of Credit, or participations therein or other obligations hereunder
with respect to the Letter of Credit to a level below that which Issuing Bank or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in, applicability, change or compliance (taking into
consideration the policies of Issuing Bank or such controlling corporation with
regard to capital adequacy), then from time to time, within five Business Days
after receipt by Borrower from Issuing Bank of the statement referred to in the
next sentence, Borrower shall pay to Issuing Bank such additional amount or
amounts as will compensate Issuing Bank or such controlling corporation on an
after-tax basis for such reduction. Issuing Bank shall deliver to Borrower a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Issuing Bank under this Section 2.6(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
     2.7. Taxes; Withholding, Etc.
     (a) Payments to Be Free and Clear. All sums payable by or on behalf of
Borrower hereunder and under the other Credit Documents shall (except to the
extent required by law) be paid free and clear of, and without any deduction or
withholding on account of, any Tax (other than a Tax on the overall net income
of Issuing Bank) imposed, levied, collected, withheld or assessed by or within
the United States of America or any political subdivision in or of the United
States of America or any other jurisdiction from or to which a payment is made
by or on behalf of Borrower or by any federation or organization of which the
United States of America or any such jurisdiction is a member at the time of
payment.
     (b) Withholding of Taxes. If Borrower or any other Person is required by
law to make any deduction or withholding on account of any such Tax from any sum
paid or payable by Borrower to Issuing Bank under any of the Credit Documents:
(i) Borrower shall notify Issuing Bank of any such requirement or any change in
any such requirement as soon as Borrower becomes aware of it; (ii) Borrower
shall pay any such Tax before the date on which penalties attach thereto, such
payment to be made (if the liability to pay is imposed on Borrower) for its own
account or (if that liability is imposed on Issuing Bank; (iii) the sum payable
by Borrower in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, Issuing Bank, receives on the
due date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any Tax
which it is required by clause (ii) above to pay, Borrower shall deliver to
Issuing Bank evidence satisfactory to the other affected parties of such
deduction, withholding or payment and of the remittance thereof to the relevant
taxing or other authority; provided, no such additional amount shall be required
to be paid to

22



--------------------------------------------------------------------------------



 



Issuing Bank under clause (iii) above except to the extent that any change after
the date hereof in any such requirement for a deduction, withholding or payment
as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date hereof in
respect of all payments to Issuing Bank.
     2.8. Obligation to Mitigate. Issuing Bank agrees that, as promptly as
practicable after the officer of Issuing Bank responsible for administering the
Letter of Credit becomes aware of the occurrence of an event or the existence of
a condition that would entitle Issuing Bank to receive payments under
Section 2.6 or 2.7, it will, to the extent not inconsistent with the internal
policies of Issuing Bank and any applicable legal or regulatory restrictions,
use reasonable efforts to (a) issue or maintain the Letter of Credit through
another office of Issuing Bank, or (b) take such other measures as Issuing Bank
may deem reasonable, if as a result thereof the circumstances which would cause
Issuing Bank to incur increased costs would cease to exist or the additional
amounts which would otherwise be required to be paid to Issuing Bank pursuant to
Section 2.6 or 2.7 would be materially reduced and if, as determined by Issuing
Bank in its sole discretion, the issuing or maintaining of the Letter of Credit
through such other office or in accordance with such other measures, as the case
may be, would not otherwise adversely affect the Letter of Credit or the
interests of Issuing Bank; provided, Issuing Bank will not be obligated to
utilize such other office pursuant to this Section 2.8 unless Borrower agrees to
pay all incremental expenses incurred by Issuing Bank as a result of utilizing
such other office as described above. A certificate as to the amount of any such
expenses payable by Borrower pursuant to this Section 2.8 (setting forth in
reasonable detail the basis for requesting such amount) submitted by Issuing
Bank to Borrower shall be conclusive absent manifest error.
     SECTION 3. CONDITIONS PRECEDENT
     3.1. Closing Date. The obligation of Issuing Bank to issue the Letter of
Credit is subject to the satisfaction, or waiver by Issuing Bank, of the
following conditions:
     (a) Credit Documents. Issuing Bank shall have received a counterpart of
each Credit Document originally executed and delivered by Borrower.
     (b) Organizational Documents; Incumbency. Borrower shall have received
(i) a copy of the certificate or articles of incorporation or other
organizational documents, including all amendments thereto, of Borrower,
certified as of a recent date by the Secretary of State of the State of
Delaware, and a certificate as to the good standing of Borrower as of a recent
date from such Secretary of State; (ii) a certificate of the Secretary or
Assistant Secretary of Borrower dated the Closing Date and certifying (A) that
attached thereto is a true and complete copy of the by-laws or comparable
document of Borrower as in effect on the Closing Date and at all times since a
date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors or other governing body of Borrower
authorizing the execution, delivery and performance of the Credit Documents to
which Borrower is a party and the issuance of the Letter of Credit, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the certificate or articles of incorporation or other
organizational documents of Borrower have not been amended since the date of the
copy certified by the Secretary of State furnished pursuant to clause (i) above,
and (D) as to the incumbency and specimen signature of each

23



--------------------------------------------------------------------------------



 



officer executing any Credit Document or any other document delivered in
connection herewith on behalf of Borrower; (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistance Secretary executing the certificate pursuant to (ii) above; and
(iv) such other documents as Issuing Bank may reasonably request.
     (c) Hapoalim Indebtedness. Borrower shall have delivered to Issuing Bank
all documents or instruments necessary to release all Liens on the ABL Priority
Collateral securing the Hapoalim Indebtedness or other obligations of Borrower
to Bank Hapoalim B.M. and shall have obtained written confirmation from Bank
Hapoalim B.M. reasonably satisfactory to Issuing Bank that such Liens have been
terminated.
     (d) Transaction Costs. Issuing Bank shall have received all amounts due and
payable on or prior to the date of issuance of the Letter of Credit, including,
to the extent invoiced, reimbursement or payment of all out-of-pocket costs and
expenses required to be reimbursed or paid by Borrower hereunder or under any
other Credit Document.
     (e) Governmental Authorizations and Consents. Borrower shall have obtained
all Governmental Authorizations and all consents of other Persons, in each case
that are necessary or advisable in connection with the transactions contemplated
by the Credit Documents and each of the foregoing shall be in full force and
effect and in form and substance reasonably satisfactory to Issuing Bank.
     (f) Personal Property Collateral. In order to create in favor of Issuing
Bank a valid, perfected First Priority security interest in the Collateral,
Issuing Bank shall have received evidence satisfactory to Issuing Bank of the
compliance by Borrower of its obligations under the Collateral Documents
(including its obligations to execute and deliver UCC financing statements,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein);
     (g) [Reserved.]
     (h) Evidence of Insurance. Issuing Bank shall have received a certificate
from Borrower’s insurance broker or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 5.2 is in full force and
effect, together with endorsements naming Issuing Bank as additional insured and
loss payee thereunder to the extent required under Section 5.2.
     (i) Opinions of Counsel to Borrower. Issuing Bank and its counsel shall
have received originally executed copies of the favorable written opinions of
Jones Day, counsel for Borrower, in the form of Exhibit G and as to such other
matters as Issuing Bank may reasonably request, dated as of the Closing Date and
otherwise in form and substance reasonably satisfactory to Issuing Bank (and
Borrower hereby instructs such counsel to deliver such opinions to Issuing
Bank).
     (j) Fees. Borrower shall have paid to Issuing Bank the fees payable on or
before the Closing Date referred to in the fee letter referenced in Section 2.3
and all expenses payable pursuant to Section 9.2 which have accrued to the
Closing Date.

24



--------------------------------------------------------------------------------



 



     (k) Solvency Certificate. Issuing Bank shall have received a certificate
from the chief financial officer of the Borrower, in form and substance
satisfactory to Issuing Bank, certifying that Borrower after giving effect to
the transactions contemplated hereby, is solvent.
     (l) Closing Date Certificate. Borrower shall have delivered to Issuing Bank
an originally executed Closing Date Certificate, together with all attachments
thereto.
     (m) No Litigation. There shall not exist any action, suit, investigation,
litigation, proceeding, hearing or other legal or regulatory developments,
pending or threatened in any court or before any arbitrator or Governmental
Authority that, in the reasonable opinion of Issuing Bank, singly or in the
aggregate, materially impairs the transactions contemplated by the Credit
Documents, or that could reasonably be expected to have a Material Adverse
Effect.
     (n) Patriot Act. At least 10 days prior to the Closing Date, Issuing Bank
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”).
     (o) Collateral Certificate. Issuing Bank shall have received a Collateral
Certificate as of May 28, 2010.
     (p) Intercreditor Agreement. Issuing Bank shall have executed a joinder to
or other instrument under the Intercreditor Agreement confirming that Issuing
Bank, as Collateral Agent under Section 9.23 of this Agreement, has qualified as
a “New Agent” under Section 5.05 of the Intercreditor Agreement and thereby
qualifies as the “Revolving Collateral Agent” under the Intercreditor Agreement,
thereby causing all Obligations owing to the Issuing Bank to constitute
“Revolving Obligations” under the Intercreditor Agreement and giving the full
benefit of the Intercreditor Agreement to the Issuing Bank.
     3.2. Additional Conditions to Issuance of Letter of Credit. The obligation
of Issuing Bank to issue the Letter of Credit is subject to the satisfaction, or
waiver by Issuing Bank, of the following additional conditions precedent:
     (i) Issuing Bank shall have received a fully executed and delivered
Issuance Notice;
     (ii) the representations and warranties contained herein and in the other
Credit Documents shall be true and correct in all material respects; provided
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and
     (iii) no event shall have occurred and be continuing or would result from
the issuance of Letter of Credit that would constitute an Event of Default or a
Default.

25



--------------------------------------------------------------------------------



 



     SECTION 4. REPRESENTATIONS AND WARRANTIES
          In order to induce Issuing Bank to enter into this Agreement and to
issue the Letter of Credit, Borrower represents and warrants that:
     4.1. Organization; Powers. Borrower (a) is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(b) has all requisite power and authority to own its property and assets and to
carry on its business as now conducted and as proposed to be conducted, (c) is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where the failure so to qualify
could not reasonably be expected to result in a Material Adverse Effect, and
(d) has the power and authority to execute, deliver and perform its obligations
under each of the Credit Documents and each other agreement or instrument
contemplated thereby to which it is or will be a party and to borrow hereunder.
     4.2. Authorization. The execution, delivery and performance by Borrower of
each of the Credit Documents to which it is a party, the extension of credit
hereunder, the creation of the Liens created by the Collateral Documents and the
other transactions contemplated hereby (collectively, the “Transactions”)
(a) have been duly authorized by all requisite corporate and, if required,
stockholder action of Borrower and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation, or of the certificate or articles of
incorporation or other constitutive documents or by-laws, of Borrower, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument in respect of Material Indebtedness or any other
material agreement to which Borrower is a party or by which it or any of its
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, or
give rise to any right to accelerate or to require the prepayment, repurchase or
redemption of any obligation under any such indenture, agreement or other
instrument in respect of Material Indebtedness or any other material agreement
or (iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by Borrower or any of
its subsidiaries (other than any Lien created hereunder or under the Collateral
Documents). Each of Borrower and its subsidiaries has been duly designated as,
and constitutes, an “Unrestricted Subsidiary” under, and as defined in, the
Existing Parent Term Credit Agreement. Borrower and its subsidiaries have been
duly designated as, and constitute, “Alon Louisiana Subsidiaries” under, and as
defined in, the Existing Parent Revolving Credit Agreement, and the provisions
of the Waiver, Consent, Partial Release and Fourth Amendment dated as of July 2,
2008 executed in connection with the Existing Parent Revolving Credit Agreement
have not been amended or otherwise modified.
     4.3. Enforceability. This Agreement has been duly executed and delivered by
Borrower and constitutes, and each other Credit Document when executed and
delivered by Borrower will constitute, a legal, valid and binding obligation of
Borrower enforceable against Borrower in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

26



--------------------------------------------------------------------------------



 



     4.4. Governmental Approvals. No action, consent or approval of,
registration or material filing with or other action by any Governmental
Authority is or will be required in connection with the Transactions, except for
(a) the filing of UCC financing statements and (b) those which will have been
made or obtained and which will be in full force and effect on the Closing Date.
     4.5. Financial Statements. The financial statements of Borrower contained
in Borrower’s registration statement on Form S-4 (registration number
333-163942) filed with the SEC on December 12, 2009, at the time such
registration statement became effective, present fairly, in all material
respects, the financial condition and results of operations and cash flows of
Borrower and its consolidated subsidiaries as of such dates and for such
periods. The balance sheets incorporated therein, and, with respect to the
annual and quarterly statements, the notes thereto incorporated therein,
disclose all material liabilities, direct or contingent, of Borrower and its
consolidated subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.
     4.6. Material Adverse Change. Since December 31, 2009, no event or
condition has occurred or existed that has resulted, or could reasonably be
expected to result, in a materially adverse effect on the business, assets,
results of operations, financial condition or prospects of Borrower and its
subsidiaries, taken as a whole (other than any event or condition disclosed by
Borrower in a filing available on the SEC’s EDGAR service on or before May 11,
2010).
     4.7. Title to Properties; Possession Under Leases.
     (a) Borrower and each of its subsidiaries has good and indefeasible title
to, or good and valid leasehold interests in, all its material properties and
assets, except for Permitted Liens and minor defects in title that in each case
or in the aggregate do not materially interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Liens expressly permitted by Section 6.2.
     (b) Borrower and each of its subsidiaries has complied with all material
obligations under all leases to which it is a party and all such leases are in
full force and effect. Borrower and each of its subsidiaries enjoys peaceful and
undisturbed possession under all such material leases where Borrower and each of
its subsidiaries is a lessee.
     4.8. Subsidiaries. Borrower has no subsidiaries.
     4.9. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 4.9, there are not any actions, suits or proceedings at law or in
equity or by or before any Governmental Authority now pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or any of its
subsidiaries or any business, property or rights of any such person (i) that
involve any Credit Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
     (b) None of Borrower or any of its subsidiaries or any of their respective
material properties or assets is in violation of, nor will the continued
operation of their material properties

27



--------------------------------------------------------------------------------



 



and assets as currently conducted violate, any law, rule or regulation
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permits) or any restrictions of record or agreements affecting
any such material properties, or is in default with respect to any judgment,
writ, injunction, decree or order of any Governmental Authority, where such
violation or default could reasonably be expected to result in a Material
Adverse Effect.
     4.10. Agreements. (a) Neither Borrower nor any of its subsidiaries is a
party to any agreement or instrument or subject to any corporate restriction
that has resulted or could reasonably be expected to result in a Material
Adverse Effect.
     (b) Neither Borrower nor any of its subsidiaries (nor, to the knowledge of
Borrower or any of its subsidiaries, any other person) is in default in any
manner under any provision of any indenture or other agreement or instrument
evidencing Material Indebtedness (including the Supply and Offtake Agreement or
any ExxonMobil Pipeline Supply Contract), or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
     4.11. Federal Reserve Regulations. Neither Borrower nor any of its
subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying Margin
Stock, nor does Borrower or any of its subsidiaries own any Margin Stock.
     4.12. Investment Company Act. Borrower is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
nor is Borrower controlled by or an underwriter of such an “investment company”.
     4.13. [Reserved.]
     4.14. Tax Returns. Each of Borrower and its subsidiaries has filed or
caused to be filed all federal, state, local and foreign Tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except Taxes
that are being contested in good faith by appropriate proceedings and for which
Borrower or such subsidiary, as applicable, has set aside on its books adequate
reserves.
     4.15. No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of Borrower to Issuing
Bank in connection with the negotiation of any Credit Document or included
therein or delivered pursuant thereto contained or contains any material
misstatement of fact or omitted or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were or are made, not misleading; provided that to the extent such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, Borrower represents only that it acted in good faith and
utilized assumptions believed to be reasonable in light of the circumstances
when made and due care in the preparation of such information, report, financial
statement, exhibit or schedule.
     4.16. ERISA. With respect to Employee Benefit Plans maintained by Borrower
or its ERISA Affiliates, each of Borrower and its ERISA Affiliates is in
compliance in all material

28



--------------------------------------------------------------------------------



 



respects with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder, except where such
noncompliance could not reasonably be expected to result in a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events, could reasonably be
expected to result in material liability of Borrower. The consummation of the
transactions contemplated by this Agreement will not constitute or result in any
non-exempt prohibited transaction under Section 406 of ERISA, Section 4975 of
the Code or substantially similar provisions under federal, state or local laws,
rules or regulations.
     4.17. Environmental Matters. Except as set forth in Schedule 4.17 and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
Borrower nor any of its subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) is subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. Borrower has delivered to Issuing Bank (or otherwise provided Issuing
Bank access to) copies of all third party reports prepared since February 1,
2008 relating to Environmental Liability of Borrower.
     4.18. Insurance. Schedule 4.18 sets forth a true, complete and correct
description of all insurance maintained by Borrower or by Borrower for its
subsidiaries or otherwise covering the Collateral as of the date hereof and the
Closing Date. As of such date, such insurance is in full force and effect and
all premiums have been duly paid. Borrower and its subsidiaries have insurance
in such amounts and covering such risks and liabilities as are in accordance
with normal industry practice.
     4.19. Collateral Documents. The Pledge and Security Agreement is effective
to create in favor of Issuing Bank a legal, valid and enforceable security
interest in the Collateral (as defined in the Pledge and Security Agreement)
and, when the deliveries of certificates representing pledged Equity Interests
and Indebtedness that are certificated have been made and financing statements
in appropriate form have been filed in the offices specified on Schedule 5 to
the Perfection Certificate, the Pledge and Security Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such Collateral (other than the security interests
in such Collateral not required to be perfected pursuant to the terms of the
Pledge and Security Agreement), in each case prior and superior in right to any
other person, other than with respect to Liens expressly permitted by
Section 6.2 and as otherwise provided in the Intercreditor Agreement, where
applicable.
     4.20. Labor Matters. As of the date hereof and the Closing Date, there are
no strikes, lockouts or slowdowns against Borrower or any of its subsidiaries
pending or, to the knowledge of Borrower, threatened. The hours worked by and
payments made to employees of Borrower and its subsidiaries have not been in
violation of the Fair Labor Standards Act of 1938 or any other applicable
federal, state, local or foreign law dealing with such matters, except where
such violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. All payments due from Borrower or
any of its subsidiaries, or for which any claim may be made against Borrower or
any of its subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a

29



--------------------------------------------------------------------------------



 



liability on the books of Borrower or such subsidiary, except where such
violation, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which Borrower or
any of its subsidiaries is bound.
     4.21. Solvency. Immediately before and after the consummation of the
Transactions to occur on the Closing Date, (a) the fair value of the assets of
Borrower and each of its subsidiaries will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of Borrower and each of its subsidiaries will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) Borrower and each of its
subsidiaries will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) Borrower and each of its subsidiaries will not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
     4.22. Senior Indebtedness. Obligations of Borrower hereunder constitute
senior indebtedness (however denominated) in respect of any subordinated
Indebtedness of Borrower.
     4.23. Sanctioned Persons. None of Borrower or its subsidiaries or, to the
knowledge of Borrower or its subsidiaries, any director, officer, agent,
employee or Affiliate of Borrower or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”).
     4.24. Intellectual Property. Borrower and each of its subsidiaries owns or
has the lawful right to use all Intellectual Property necessary for the conduct
of its business, without conflict with any rights of others. There is no pending
or, to Borrower’s knowledge, threatened Intellectual Property Claim with respect
to Borrower, any of its subsidiaries or any of their property (including any
Intellectual Property) that has had or could reasonably be expected to have a
Material Adverse Effect.
     4.25. First Purchaser Liens. None of the Petroleum Product owned or
purchased by Borrower is subject to a First Purchaser Lien except as Borrower
may have previously notified Issuing Bank.
     4.26. PATRIOT Act. To the extent applicable, Borrower and its subsidiaries
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the PATRIOT Act. No part of the proceeds of the Letter of Credit will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

30



--------------------------------------------------------------------------------



 



     SECTION 5. AFFIRMATIVE COVENANTS
     Borrower covenants and agrees with Issuing Bank that on the Closing Date
and so long as this Agreement shall remain in effect and until the Letter of
Credit shall have been fully drawn or expired or otherwise terminated and all
drawings thereunder and other amounts payable under any Credit Document shall
have been paid in full, Borrower will, and will cause each of its subsidiaries
to:
     5.1. Existence; Businesses and Properties. (a) Do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence.
     (b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business, except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect; maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; comply in all material respects with all applicable
laws, rules, regulations and decrees and orders of any Governmental Authority,
whether now in effect or hereafter enacted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and at all
times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
     5.2. Insurance. (a) Keep its insurable properties adequately insured at all
times by insurers reasonably acceptable to Issuing Bank and in amounts and
limits of deductibles (if Issuing Bank so permits) reasonably acceptable to
Issuing Bank and forms reasonably acceptable to Issuing Bank; maintain such
other insurance, to such extent and against such risks, including fire and other
risks insured against by extended coverage, as is customary with companies in
the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by it; and maintain such other
insurance as may be required by law; provided, however, that in no event shall
Borrower’s insurance for property and business interruption be for less than a
combined single limit of $100,000,000. Notwithstanding anything herein to the
contrary, compliance by Borrower with Article 15 of the Supply and Offtake
Agreement shall constitute compliance with this Section 5.2(a).
     (b) Subject to the rights of the Trustee (as defined in the Indenture)
and/or the Note Collateral Agent under the Indenture Documents (as defined in
the Indenture), cause all such policies covering any Collateral to be endorsed
or otherwise amended to include a customary lender’s loss payable/additional
insured endorsements, in form and substance reasonably satisfactory to Issuing
Bank, which endorsement shall provide that, from and after the Closing Date, if
the insurance carrier shall have received written notice from Issuing Bank of
the occurrence of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable

31



--------------------------------------------------------------------------------



 



to Borrower or its subsidiaries under such policies directly to Issuing Bank;
cause any distribution payable under any such policy that is not so endorsed to
be payable for the joint account of Borrower and Issuing Bank (and not payable
individually to Borrower) and promptly take all steps necessary to cause such
distribution to be payable for the sole account of Issuing Bank; cause all such
policies to provide that none of Borrower, Issuing Bank or any other party shall
be a coinsurer thereunder and to contain a “Replacement Cost Endorsement”,
without any deduction for depreciation, and such other provisions as Issuing
Bank may reasonably require from time to time to protect its interests; deliver
certificates of insurance evidencing the insurance required herein to Issuing
Bank; and cause each such policy to provide that it shall not be canceled,
modified or not renewed upon less than 30 days’ prior written notice thereof by
the insurer to Borrower and Issuing Bank (which notice Borrower hereby agrees to
deliver to Issuing Bank within one Business Day of receipt); and deliver to
Issuing Bank, ten Business Days prior to the cancellation, modification or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal reasonably satisfactory to Issuing Bank)
together with evidence satisfactory to Issuing Bank of payment of the premium
therefor.
     5.3. Obligations and Taxes. Pay its Indebtedness and other obligations
promptly and in accordance with their terms and pay and discharge promptly when
due all Taxes, assessments and governmental charges or levies imposed upon it or
upon its income or profits or in respect of its property, before the same shall
become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof that would otherwise not be permitted
by Section 6.2; provided, however, that such payment and discharge shall not be
required with respect to any such Tax, assessment, charge, levy or claim so long
as the validity or amount thereof shall be contested in good faith by
appropriate proceedings and Borrower shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP and such contest operates
to suspend collection of the contested obligation, Tax, assessment or charge and
enforcement of a Lien.
     5.4. Financial Statements, Reports, etc. Furnish to Issuing Bank:
     (a) within 45 days after the end of each Fiscal Quarter (or, if such Fiscal
Quarter end is also the end of Borrower’s Fiscal Year, 90 days after the end of
such Fiscal Year), Borrower’s consolidated and consolidating balance sheet and
related consolidated and consolidating statements of income and cash flows,
showing the financial condition of Borrower and its consolidated subsidiaries as
of the close of such Fiscal Quarter and the results of their operations and cash
flows for such Fiscal Quarter and the then elapsed portion of the Fiscal Year
with comparative figures for the same periods in the immediately preceding
Fiscal Year, all certified by a Financial Officer of Borrower as fairly
presenting the financial condition and results of operations and cash flows of
Borrower and its consolidated subsidiaries on a consolidated and consolidating
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of certain footnotes provided, however, that
such obligation shall be satisfied if Borrower timely files with the SEC all
quarterly and annual reports that Borrower is required to file with the SEC on
Forms 10-Q and 10-K, provided, further, that the availability of the foregoing
materials on the SEC’s EDGAR service (or its successor) will be deemed to
satisfy Borrower’s delivery obligation;

32



--------------------------------------------------------------------------------



 



     (b) concurrently with any delivery, or deemed delivery, of financial
statements under paragraph (a) above, a certificate of a Responsible Officer
certifying that no Event of Default or Default has occurred or, if such an Event
of Default or Default has occurred, specifying the nature and extent thereof and
any corrective action taken or proposed to be taken with respect thereto;
     (c) promptly, following a request by Issuing Bank, all documentation and
other information that Issuing Bank reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and
     (d) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Borrower or any of its
subsidiaries, or compliance with the terms of any Credit Document, as Issuing
Bank may reasonably request.
     5.5. Litigation and Other Notices. Furnish to Issuing Bank written notice
within five Business Days of the following:
     (a) any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;
     (b) the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against Borrower or any
Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;
     (c) [Reserved.]
     (d) any purchase of Petroleum Product from a person who may be the
beneficiary of a First Purchaser Lien or may belong to the class of persons
intended to be protected by a statute or other law providing for a First
Purchaser Lien, at least five Business Days before the initial purchase from
such person; or
     (e) any other development that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect,
     provided, however, that if Borrower files with the SEC any notice or other
filing relating to any of the matters referenced in paragraph (a) above,
Borrower shall, by 5:30 p.m. New York City time on the day of filing, furnish to
Issuing Bank a copy of such filing.
     5.6. Maintaining Records; Access to Properties and Inspections. Keep proper
books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Borrower will, and will
cause each of its subsidiaries to, permit any representatives designated by
Issuing Bank to visit and inspect the financial records and the properties of
Borrower or any of its subsidiaries during regular business hours upon
reasonable prior notice and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by Issuing Bank to discuss the affairs,

33



--------------------------------------------------------------------------------



 



finances and condition of Borrower or any of its subsidiaries with the officers
thereof and independent accountants therefor.
     5.7. ERISA. Furnish to Issuing Bank, promptly and in any event within ten
Business Days after receipt thereof by Borrower or any ERISA Affiliate of
Borrower, (i) copies of each written statement or each notice received by
Borrower or its ERISA Affiliate describing an ERISA Event and the action, if
any, that Borrower or such ERISA Affiliate has taken and proposes to take with
respect thereto, and (ii) copies of each notice from the PBGC stating its
intention to terminate any Pension Plan or to have a trustee appointed to
administer any such Pension Plan. In addition, in the event that Borrower
receives no such written statement or notice, the Borrower shall nevertheless
notify Issuing Bank promptly and in any event within ten Business Days after
becoming aware of any ERISA Event.
     5.8. Senior Indebtedness Designation. In the event that Borrower or any of
its subsidiaries shall at any time issue or have outstanding any Indebtedness
that by its terms is subordinated to any other Indebtedness of Borrower or such
subsidiary, take all actions necessary to cause the obligations of Borrower
hereunder to constitute senior indebtedness (however denominated) in respect of
such subordinated Indebtedness and to enable Issuing Bank to exercise any
payment blockage or other remedies available or potentially available to lenders
of senior indebtedness under the terms of such subordinated Indebtedness.
Without limiting the foregoing, the obligations of Borrower hereunder are hereby
designated as “senior indebtedness” and, to the extent applicable, as
“designated senior indebtedness” in respect of all such subordinated
Indebtedness and are further given all such other designations as shall be
required under the terms of any such subordinated Indebtedness in order that
Issuing Bank may exercise any payment blockage or other remedies available or
potentially available to lenders of senior indebtedness under the terms of such
subordinated Indebtedness.
     5.9. Collateral. (a) Execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements and fixture filings
and other documents), which may be required under any applicable law, or which
Issuing Bank may reasonably request, all at the expense of Borrower and its
subsidiaries. Borrower also agrees to provide to Issuing Bank, from time to time
upon request, evidence reasonably satisfactory to Issuing Bank as to the
perfection and priority of the Liens created or intended to be created by the
Collateral Documents.
     (b) Furnish to Issuing Bank prior written notice of any change (i) in the
corporate name of Borrower or any of its subsidiaries, (ii) in the identity or
corporate structure or jurisdiction of formation of Borrower or any of its
subsidiaries and (iii) in the Federal Taxpayer Identification Number of Borrower
or any subsidiaries. Borrower agrees not to effect or permit any change referred
to in the preceding sentence unless all filings have been made (or are
simultaneously made) under the UCC or otherwise that are required in order for
Issuing Bank to continue at all times following such change to have, and
Borrower agrees to take all necessary action to ensure that Issuing Bank does
continue at all times to have, a valid, legal and perfected security interest in
all the Collateral. Borrower also agrees to notify Issuing Bank, within five
Business Days of such occurrence, if any material portion of the Collateral is
damaged or destroyed.

34



--------------------------------------------------------------------------------



 



     (c) In the case of Borrower, upon request of Issuing Bank, deliver to
Issuing Bank a certificate of a Responsible Officer setting forth the
information required pursuant to the Perfection Certificate or confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section.
     (d) Issuing Bank may request, at Borrower’s expense, a market value
appraisal, in form and substance reasonably satisfactory to Issuing Bank, of the
Collateral, with such appraisal conducted by an appraiser selected by Borrower
and reasonably satisfactory to Issuing Bank (i) after the occurrence, and during
the continuance of a Default or Event of Default or (ii) if Issuing Bank
provides a certificate to Borrower to the effect that it has reasonable grounds
to believe that (x) there has been a material reduction in the value of the
Collateral or (y) any appraisal conducted with respect to the Collateral was
inaccurate in any material respect.
     (e) Furnish to Issuing Bank by the 15th day of each calendar month as of
the end of the prior calendar month a Collateral Certificate.
     5.10. [Reserved.]
     5.11. [Reserved.]
     5.12. Additional Subsidiaries. If any subsidiary of Borrower (other than
any Inactive Subsidiary or a subsidiary of Borrower that is a CFC) is formed or
acquired after the Closing Date or if any such subsidiary that was previously an
Inactive Subsidiary ceases to qualify as an Inactive Subsidiary, Borrower will,
as promptly as practicable and in any event within 30 days (or such longer
period as Issuing Bank may agree to in writing) after such event, notify Issuing
Bank thereof and cause such subsidiary to guarantee the Obligations of Borrower
hereunder and execute and delivery such Credit Documents and other documents as
Issuing Bank may reasonably request, and take such other actions as Issuing Bank
shall require to evidence and perfect a Lien in favor of Issuing Bank (for the
benefit of Secured Parties) on all assets of such subsidiary and any Equity
Interests issued by such subsidiary consistent with the terms of this Agreement,
including delivery of such Deposit Account Control Agreements and legal opinions
as it shall deem appropriate, all in form and substance acceptable to Issuing
Bank.
     5.13. Compliance with Law; Maintenance of Licenses. Borrower shall comply,
and shall cause each of its subsidiaries to comply, in all material respects,
with all applicable laws (including the Federal Fair Labor Standards Act, all
Environmental Laws, and, to the extent applicable to Borrower or its
subsidiaries, the Sarbanes-Oxley Act). Borrower shall, and shall cause each of
its subsidiaries to, obtain and maintain all material licenses, permits,
franchises, and governmental authorizations necessary to own its property and to
conduct its business as conducted on the Closing Date.
     SECTION 6. NEGATIVE COVENANTS
          Borrower covenants and agrees with Issuing Bank that on the Closing
Date and as long as this Agreement shall remain in effect and until the Letter
of Credit shall have been fully drawn or expired or otherwise terminated and all
drawings thereunder and other amounts payable

35



--------------------------------------------------------------------------------



 



under any Credit Document shall have been paid in full, Borrower shall perform,
and shall cause each of its subsidiaries to perform, all covenants in this
Section 6.
     6.1. Limitation on Indebtedness. Neither Borrower nor any of its
subsidiaries will create, incur, assume or permit to exist, directly or
indirectly, any Indebtedness, except the following:
     (a) Indebtedness created under the Credit Documents; and
     (b) Indebtedness created under or expressly permitted to be incurred
pursuant to the Indenture and not prohibited by the Intercreditor Agreement, or
Refinancing Indebtedness in respect of any of the foregoing.
     6.2. Liens. Neither Borrower nor any of its subsidiaries will create,
incur, assume or permit to exist any Lien on any asset now owned or leased or
hereafter acquired or leased by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except the
following (collectively, “Permitted Liens”):
     (a) Liens created under the Credit Documents; and
     (b) Permitted Liens, as that term is defined in the Indenture.
     6.3. ERISA. Neither the Borrower nor any ERISA Affiliate shall fail to
satisfy the rules regarding minimum required contributions under Sections 412,
430, 431, 432 and 436 of the Code or Sections 302, 303, 304 and 305 of ERISA
(the “ERISA Minimum Funding Rules”) or otherwise incur or permit an ERISA Event
to exist, except to any extent such ERISA Event or failure to meet the ERISA
Minimum Funding Rules would not result in a Material Adverse Effect.
     6.4. [Reserved.]
     6.5. Mergers, Consolidations and Other Fundamental Changes. Neither
Borrower nor any of its subsidiaries will merge into or consolidate with any
other person, or permit any other person to merge into or consolidate with it,
or liquidate or dissolve, except if, at the time thereof and immediately after
giving effect thereto, no Default or Event of Default shall have occurred and be
continuing, and such merger, consolidation, liquidation or dissolution is not
prohibited by the Indenture.
     6.6. Asset Sales. Neither Borrower nor any of its subsidiaries will sell,
transfer, lease or otherwise dispose of (it being understood that a casualty to,
or a condemnation of, any asset shall not be deemed to be a disposition thereof)
any asset, except:
     (a) any sale, lease, conveyance or other disposition of products, services
or inventory, in the ordinary course of business and any sale, conveyance or
other disposition of damaged, worn-out or obsolete assets in the ordinary course
of business; and
     (b) sales, transfers, leases and other dispositions not prohibited pursuant
to the terms of the Indenture.

36



--------------------------------------------------------------------------------



 



     6.7. Restricted Payments.
     (a) Borrower will not, and will not permit any of its subsidiaries (other
than Inactive Subsidiaries) to, directly or indirectly:
          (1) declare or pay any dividend or make any other payment or
distribution on account of Borrower’s or any such subsidiaries’ Equity Interests
(including any payment in connection with any merger or consolidation involving
Borrower or any of its subsidiaries) or to the direct or indirect holders of
Borrower’s or any such subsidiaries’ Equity Interests solely in their capacity
as such (other than dividends or distributions payable in Equity Interests
(other than Disqualified Stock) of Borrower and other than dividends, payments
or distributions payable to Borrower or a subsidiary of Borrower);
          (2) purchase, redeem or otherwise acquire or retire for value
(including, without limitation, in connection with any merger or consolidation
involving Borrower) any Equity Interests of Borrower or any direct or indirect
parent of Borrower; or
          (3) make any payment on or with respect to, or purchase, redeem,
defease or otherwise acquire or retire for value any Indebtedness of Borrower or
any of its subsidiaries that is contractually subordinated in right of payment
to the Obligations of Borrower incurred under this Agreement (excluding any
intercompany Indebtedness between or among Borrower and any of its
subsidiaries), except payments of interest or principal at the stated maturity
thereof and payments of principal in anticipation of satisfying a sinking fund
obligation or final maturity, in each case within one year of the due date
thereof;
     (all such declarations, payments, distributions, purchases, redemptions,
acquisitions, retirements and defeasances set forth in these clauses (1) through
(3) above being collectively referred to as “Restricted Payments”), unless, at
the time of and after giving effect to such Restricted Payment no Default or
Event of Default has occurred and is continuing or would occur as a consequence
of such Restricted Payment.
     (b) The provisions of Section 6.7(a) above shall not prohibit Borrower or
any of its subsidiaries from making Restricted Payments that are permitted under
Section 4.07(b) of the Indenture.
     (c) Borrower shall not make any Excess Cash Flow Offer (as defined in
Section 4.16(a) of the Indenture) under the Indenture if at the time Borrower
would be required to make such Excess Cash Flow Offer under the Indenture (i) an
RCF Availability Deficit (as defined in the Indenture) shall have occurred as of
the last day of the month most recently ended prior to such time or would result
therefrom or (ii) an RCF Event of Default (as defined in the Indenture) shall
have occurred and be continuing.
     6.8. Transactions with Affiliates.
     (a) Neither Borrower nor any of its subsidiaries will sell, lease, license
or otherwise transfer any assets to, or purchase, lease, license or otherwise
acquire any assets from, or otherwise engage in any other transactions with, any
of its Affiliates (including Parent), except the following:

37



--------------------------------------------------------------------------------



 



     (i) transactions in the ordinary course of business that are at prices and
on terms and conditions not materially less favorable to Borrower or such
subsidiary than those that would have been obtained in a comparable transaction
by Borrower or its subsidiaries with an unrelated person;
     (ii) transactions between or among Borrower and its subsidiaries not
involving any other Affiliate (including any person that becomes a subsidiary in
connection with such transaction);
     (iii) any Restricted Payment that does not violate the provisions of
Section 6.7;
     (iv) compensation and indemnification of, and other employment arrangements
with, directors, officers and employees of Borrower or any of its subsidiaries
entered in the ordinary course of business;
     (v) Investments not prohibited under this Agreement;
         (vi) [Reserved.]
     (vii) any employment, secondment or consulting agreement, employee benefit
plan, stock option, stock repurchase, severance, officer or director
indemnification agreement or any similar arrangement entered into by Borrower or
any of its subsidiaries in the ordinary course of business;
     (viii) transactions with a person that is an Affiliate of Borrower solely
because Borrower owns, directly or through a subsidiary, an Equity Interest in,
or controls, such person;
     (ix) payment of reasonable and customary fees and reimbursements of
expenses to, and the provision of indemnities (pursuant to indemnity
arrangements or otherwise) to, officers, directors or employees of Borrower or
any of its subsidiaries;
     (x) any issuance of Equity Interests (other than Disqualified Stock) of
Borrower or contribution to the common equity capital of Borrower;
     (xi) loans or advances to employees in the ordinary course of business not
to exceed $750,000 in the aggregate at any one time outstanding;
     (xii) any Permitted Parent Payments;
     (xiii) reimbursements of costs and expenses (such as payroll) incurred by
Parent or its subsidiaries on behalf of Borrower or its subsidiaries;
     (xiv) the incurrence of Indebtedness owing to an Affiliate not prohibited
hereby;
     (xv) transactions pursuant to any contract, agreement or arrangement
described in the Offering Memorandum, as defined in the Indenture, under the
caption “Certain Relationships and Related Party Transactions” and in effect on
the Issue Date, as defined

38



--------------------------------------------------------------------------------



 



in the Indenture, as the same may be amended, modified or replaced from time to
time so long as any such amendment, modification or replacement is not, in
Borrower’s good faith judgment, materially more disadvantageous to Borrower or
its subsidiaries than the contract, agreement or arrangement as in effect on the
Issue Date.
     (b) Neither Borrower nor any of its subsidiaries will permit Parent or any
of its Affiliates (other than Holdings and its subsidiaries) to own or hold any
material asset or Governmental Approval that is necessary for the ownership of
the Krotz Springs Refinery and the operation thereof substantially in the manner
as conducted on the Closing Date.
     6.9. Permitted Business. Neither Borrower nor any of its subsidiaries will
engage at any time in any business or activity other than the ownership and
operation of a Permitted Business and activities directly related or incidental
thereto.
     6.10. Restrictive Agreements. Neither Borrower nor any of its subsidiaries
will, directly or indirectly, enter into, incur or permit to exist any agreement
or other arrangement that prohibits, restricts or imposes any condition on
(a) the ability of Borrower or any of its subsidiaries to create, incur or
permit to exist any Lien on any of its assets to secure any Obligations incurred
under the Credit Documents or (b) the ability of any subsidiary of Borrower to
pay dividends or other distributions with respect to its Equity Interests or to
make or repay loans or advances to Borrower or any other Domestic Subsidiary or
the ability of Borrower or any Domestic Subsidiary to guarantee the Obligations
incurred under the Credit Documents; provided, that (1) the foregoing shall not
apply to (A) restrictions and conditions imposed by law or by any Credit
Document and (B) restrictions and conditions imposed by the Note Documents, as
such restrictions and conditions are in effect on the Closing Date, or by the
Intercreditor Agreement, and (2) clause (a) of the foregoing shall not apply to
(A) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement (other than the Permitted Note
Facility) if such restrictions or conditions apply only to the assets securing
such Indebtedness or (B) customary provisions in leases and other agreements
restricting the assignment thereof.
     6.11. Amendment of Material Documents. Neither Borrower nor any of its
subsidiaries will amend, restate, supplement or otherwise modify any Note
Document or any other definitive documentation for the Permitted Note Facility,
the Stock Purchase Agreement or the Supply and Offtake Agreement, to the extent
any of the foregoing could reasonably be expected to materially impair (a) the
rights of or benefits available to Issuing Bank under any Credit Document in
respect of any payment obligation of the Borrower thereunder or (b) the ability
of the Borrower to perform any of its material obligations under any Credit
Document.
     6.12. Hedging Agreements. Neither Borrower nor any of its subsidiaries will
enter into any Hedging Agreement except (A) the Crack Spread Hedging Agreements
and (B) any other Hedging Agreements that are not enter into for speculative
purposes.
     6.13. Parent Credit Agreement. Notwithstanding anything to the contrary set
forth herein, including in Sections 6.1 and 6.4, neither Borrower nor any of its
subsidiaries will become a party to, or otherwise create, incur, assume or
permit to exist any Indebtedness

39



--------------------------------------------------------------------------------



 



(whether as a principal obligor or a guarantor) of Borrower or any of its
subsidiaries under the Existing Parent Term Credit Agreement or the Existing
Parent Revolving Credit Agreement.
     SECTION 7. [RESERVED]
     SECTION 8. EVENTS OF DEFAULT
     In case of the happening of any of the following events (“Events of
Default”):
     (a) any representation or warranty made or deemed made in or in connection
with any Credit Document or the Letter of Credit, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Credit Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
     (b) default shall be made in the payment of any amount due hereunder in
respect of a drawing under the Letter of Credit, when and as the same shall
become due and payable, whether at the due date thereof or otherwise;
     (c) default shall be made in the payment of any other amount (other than an
amount referred to in paragraph (b) above) due under any Credit Document, when
and as the same shall become due and payable, and such default shall continue
unremedied for a period of three Business Days;
     (d) default shall be made in the due observance or performance by Borrower
of any covenant, condition or agreement contained in Section 5.1(a), 5.2(a),
5.5(a) or 5.7 or in Section 6 and such default shall continue unremedied for a
period of 10 Business Days after notice thereof from Issuing Bank to Borrower;
     (e) default shall be made in the due observance or performance by Borrower
of any covenant, condition or agreement contained in any Credit Document (other
than those specified in paragraphs (b), (c) or (d) above) and such default shall
continue unremedied for a period of 30 days after notice thereof from Issuing
Bank to Borrower;
     (f) (i) Borrower or any of its subsidiaries shall fail to pay any principal
or interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable, and such failure shall not be
waived and shall continue after any applicable grace period therefor, or
(ii) any other event or condition shall occur that results in any Material
Indebtedness of Borrower or any of its subsidiaries becoming due prior to its
scheduled maturity or that would enable or permit (with or without the giving of
notice, the lapse of time or both) the holder or lenders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, and such
event or condition shall not be waived and shall continue after any applicable
grace period therefor; provided that this clause (ii) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

40



--------------------------------------------------------------------------------



 



     (g) any person shall make any demand for payment or otherwise seek to
exercise or enforce its rights under any Guarantee (and the amount so demanded
or sought constitutes Material Indebtedness) by Borrower or any of its
subsidiaries of any Material Indebtedness of Borrower or any of its
subsidiaries;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Borrower or any of its subsidiaries, or of a substantial part of the
property or assets of Borrower or any of its subsidiaries, under Title 11 of the
Bankruptcy Code, as now constituted or hereafter amended, or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Borrower or any of its subsidiaries or for a substantial
part of the property or assets of Borrower or any of its subsidiaries or
(iii) the winding-up, liquidation or dissolution of Borrower or any of its
subsidiaries and such proceeding or petition shall continue undismissed for
15 days or an order or decree approving or ordering any of the foregoing shall
be entered;
     (i) Borrower or any of its subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Borrower or any of its
subsidiaries or for a substantial part of the property or assets of Borrower,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing;
     (j) one or more judgments for the payment of money in an aggregate amount
in excess of $15,000,000 (net of all amounts as to which any insurance company
or other indemnifying party (other than Borrower or an Affiliate of Borrower)
has acknowledged liability) shall be rendered against any or all of Borrower or
any of its subsidiaries and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of Borrower or any of its subsidiaries to enforce any such judgment;
     (k) [Reserved];
     (l) any “Event of Default” shall occur under the Supply and Offtake
Agreement;
     (m) any security interest purported to be created by any Collateral
Document shall cease to be, or shall be asserted by Borrower or any of its
subsidiaries not to be, a valid, perfected, first priority (except as otherwise
expressly provided in this Agreement, such Collateral Document or the
Intercreditor Agreement) security interest in any portion of the securities,
assets or properties covered thereby having a fair market value in excess of
$5,000,000, except to the extent that any such loss of perfection or priority
results from the

41



--------------------------------------------------------------------------------



 



failure of Issuing Bank to maintain possession of certificates representing
securities pledged under the any Collateral Document;
     (n) Borrower or any of its subsidiaries or any of their senior officers is
criminally indicted or convicted for (A) a felony committed in the conduct of
such party’s business, or (B) violating any state or federal law (including the
Controlled Substances Act, Money Laundering Control Act of 1986 and Illegal
Exportation of War Materials Act) that could lead to forfeiture of any material
property or any Collateral;
     (o) the Intercreditor Agreement for any reason shall cease to be, or shall
be asserted in writing by Holdings or any of its subsidiaries not to be, binding
on or enforceable against any party thereto (or on or against any person on
whose behalf the Note Collateral Agent or any Crack Spread Hedging Secured Party
(following it becoming a party thereto) makes any covenant or agreement
therein), other than in accordance with its terms;
     (p) there shall have occurred any event or condition adversely affects the
ability of Borrower to access any ExxonMobil Pipeline for the purpose of
obtaining delivery of crude oil to the Krotz Springs Refinery in each case that,
in the opinion of Issuing Bank (taking into consideration the alternative
arrangements available to Borrowers and the Subsidiaries with respect to
delivery of crude oil to and transportation of refined products from the Krotz
Springs Refinery), could reasonably be expected to result in a Material Adverse
Effect; or
     (q) a Change of Control occurs;
then, and in every such event (other than an event with respect to Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, Issuing Bank may, by notice to Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitment and (ii) demand cash collateral in an amount equal to the undrawn
face amount of the Letter of Credit (as contemplated in Section 2.4) and demand
payment of any other amounts from Borrower accrued hereunder and under any other
Credit Document and such amounts, shall become forthwith due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower, anything contained herein or in
any other Credit Document to the contrary notwithstanding; and in any event with
respect to Borrower described in paragraph (h) or (i) above, the Commitment
shall automatically terminate and all other liabilities of Borrower accrued
hereunder and under any other Credit Document shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by Borrower, anything contained herein
or in any other Credit Document to the contrary notwithstanding.
     SECTION 9.MISCELLANEOUS
     9.1. Notices.
     (a) Notices Generally. Any notice or other communication herein required or
permitted to be given to Borrower or Issuing Bank shall be sent to such Person’s
address as set forth on Appendix A or in any other relevant Credit Document or
otherwise indicated to the other party hereto in writing. Except as otherwise
set forth in paragraph (b) below, each notice

42



--------------------------------------------------------------------------------



 



hereunder shall be in writing and may be personally served or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided, no notice to Issuing Bank shall be effective until received
by Issuing Bank.
     (b) Electronic Communications.
     (i) Notices and other communications to Issuing Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by Issuing Bank,
provided that the foregoing shall not apply to notices to Issuing Bank pursuant
to Section 2 if Issuing Bank has notified Borrower that it is incapable of
receiving notices under such Section by electronic communication. Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless Issuing Bank otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (ii) Borrower understands that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution and agrees and assumes the
risks associated with such electronic distribution, except to the extent caused
by the willful misconduct or gross negligence of Issuing Bank, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.
     (iii) Any Approved Electronic Communications are provided “as is” and “as
available”. None of Issuing Bank nor any of its officers, directors, employees,
agents, advisors or representatives (the “Issuing Bank Affiliates”) warrant the
accuracy, adequacy, or completeness of the Approved Electronic Communications
and each expressly disclaims liability for errors or omissions in the Approved
Electronic Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects is made by Issuing Bank Affiliates in connection with the Approved
Electronic Communications.

43



--------------------------------------------------------------------------------



 



     (iv) Borrower and Issuing Bank agree that Issuing Bank may, but shall not
be obligated to, store any Approved Electronic Communications in accordance with
Issuing Bank’s customary document retention procedures and policies.
     (v) Any notice of Default or Event of Default may be provided by telephone
if confirmed promptly thereafter by delivery of written notice thereof.
     9.2. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, Borrower agrees to pay promptly (a) all the actual and reasonable
costs and expenses incurred in connection with the negotiation, preparation and
execution of the Credit Documents and any consents, amendments, waivers or other
modifications thereto; (b) all the costs of furnishing all opinions by counsel
for Borrower; (c) the reasonable fees, expenses and disbursements of outside
counsel to Issuing Bank in connection with the negotiation, preparation,
execution and administration of the Credit Documents and any consents,
amendments, waivers or other modifications thereto and any other documents or
matters requested by Borrower; (d) all the actual costs and reasonable expenses
of creating, perfecting, recording, maintaining and preserving Liens in favor of
Issuing Bank, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to Issuing Bank and of counsel providing
any opinions that Issuing Bank may request in respect of the Collateral or the
Liens created pursuant to the Collateral Documents; (e) all the actual costs and
reasonable fees, expenses and disbursements of any auditors, accountants,
consultants or appraisers; (f) all the actual costs and reasonable expenses
(including the reasonable fees, expenses and disbursements of any appraisers,
consultants, advisors and agents employed or retained by Issuing Bank and its
outside counsel) in connection with the custody or preservation of any of the
Collateral; (g) all other actual and reasonable costs and expenses incurred by
Issuing Bank in connection with the transactions contemplated by the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and (h) after the occurrence of a Default or an Event of Default, all costs and
expenses, including reasonable attorneys’ fees of internal and outside counsel
and costs of settlement, incurred by Issuing Bank in enforcing any Obligations
of or in collecting any payments due from Borrower hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral) or in connection with any refinancing or
restructuring of the credit arrangements provided hereunder in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy cases or proceedings.
     9.3. Indemnity.
     (a) In addition to the payment of expenses pursuant to Section 9.2, whether
or not the transactions contemplated hereby shall be consummated, Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless, Issuing Bank and each of its officers, partners, members,
directors, trustees, advisors, employees, agents, sub-agents and affiliates
(each, an “Indemnitee”), from and against any and all Indemnified Liabilities;
provided, Borrower shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise from the gross negligence or willful misconduct of such
Indemnitee, in each case, as determined by a final, non-appealable judgment of a
court of competent jurisdiction. To the extent that the undertakings to

44



--------------------------------------------------------------------------------



 



defend, indemnify, pay and hold harmless set forth in this Section 9.3 may be
unenforceable in whole or in part because they are violative of any law or
public policy, Borrower shall contribute the maximum portion that it is
permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by Indemnitees or any of
them.
     (b) The Borrower further agrees that neither the Issuing Bank or any other
Indemnitee will have any liability to the Borrower or any person asserting
claims on behalf of or in right of the Borrower or any other person in
connection with or as a result of either this arrangement or any matter referred
to in this Agreement, any other Credit Document or the Letter of Credit; except
in the case of the Borrower to the extent that any losses, claims, damages,
liabilities or expenses incurred by the Borrower or its respective affiliates,
shareholders, partners, members or other equity holders have been found by a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Issuing Bank in
performing the services that are the subject of this Agreement; provided,
however, that in no event will such the Issuing Bank or any other Indemnitee
have any liability for any indirect, consequential, special or punitive damages
in connection with or as a result of the Issuing Bank’s or such Indemnitee’s
activities related to this Agreement, any other Credit Document or the Letter of
Credit.
     (c) To the extent permitted by applicable law, Borrower shall not assert,
and Borrower hereby waives, any claim against Issuing Bank, the Issuing Bank’s
Affiliates and each of their respective officers, partners, members, directors,
trustees, advisors, employees, agents and sub-agents on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) (whether or not the claim therefor is based on contract, tort
or duty imposed by any applicable legal requirement) arising out of, in
connection with, as a result of, or in any way related to, this Agreement or any
other Credit Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Letter of Credit or the use of the proceeds thereof or any act
or omission or event occurring in connection therewith, and Borrower hereby
waives, releases and agrees not to sue upon any such claim or any such damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
     9.4. Set-Off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default Issuing Bank is hereby authorized by Borrower
at any time or from time to time, without notice to Borrower or to any other
Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by Issuing Bank to or for the credit or the account of Borrower against
and on account of the obligations and liabilities of Borrower to Issuing Bank
hereunder, the Letter of Credit and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, the Letter of Credit and participations therein or with
any other Credit Document, irrespective of whether or not (a) Issuing Bank shall
have made any demand hereunder or (b) any amounts in respect of the Letter of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 2 and although such obligations and liabilities, or any of
them, may be contingent or unmatured.

45



--------------------------------------------------------------------------------



 



     9.5. Amendments and Waivers.
          No amendment, modification, termination or waiver of any provision of
the Credit Documents, or consent to any departure by Borrower therefrom shall in
any event be effective, except pursuant to an agreement in writing signed by
Borrower and the Issuing Bank.
     9.6. Successors and Assigns; Participations.
     (a) Generally. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and their successors and assigns. Borrower’s rights or
obligations hereunder and its interest therein may not be assigned or delegated
by Borrower without the prior written consent of Issuing Bank. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Issuing Bank
Affiliates and other Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
     (b) Assignments.
     (i) Issuing Bank may assign to one of its Affiliates (each, an “Assignee”)
all of Issuing Bank’s rights and obligations under this Agreement (which shall
include its Commitment and the Obligations at the time owing to Issuing Bank)
with the prior written consent (such consent not to be unreasonably withheld) of
Borrower, provided that no consent of Borrower shall be required if an Event of
Default has occurred and is continuing. Subject to notification of an assignment
and consent of Borrower (if required), Issuing Bank shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.6, 2.7
and 9.3. Borrower hereby agrees to execute any amendment and/or any other
document that may be necessary to effectuate such an assignment.
     (ii) Borrower agrees that each Assignee shall be entitled to the benefits
of the Issuing Bank under Sections 2.6 and 2.7; provided, that such Assignee
shall not be entitled to receive any greater payment under Section 2.6 and 2.7
than the Issuing Bank would have been entitled to receive with respect to the
interest assigned to such Assignee.
     (c) Participations.
     (i) Issuing Bank shall have the right at any time to sell one or more
participations to any Person in all or any part of any Obligations outstanding
hereunder.
     (ii) The holder of any such participation, other than an Affiliate of
Issuing Bank granting such participation, shall not be entitled to require
Issuing Bank to take or omit to take any action hereunder except with respect to
any amendment, modification or waiver that would (A) extend the stated maturity
of the Letter of Credit, or reduce the rate or extend the time of payment of
interest or fees thereon (except in connection with a waiver of applicability of
any post-default increase in interest rates) or reduce the amount thereof, or
increase the amount of the participant’s participation over the amount thereof
then in effect, (B) consent to the assignment or transfer by Borrower of any of
its rights

46



--------------------------------------------------------------------------------



 



and obligations under this Agreement or (C) release all or substantially all of
the Collateral under the Collateral Documents (in each case, except as expressly
provided in the Credit Documents).
     (iii) Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.6 and 2.7 to the same extent as if it were Issuing Bank
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided, that a participant shall not be entitled to receive any
greater payment under Section 2.6 and 2.7 than the Issuing Bank would have been
entitled to receive with respect to the participation sold to such participant;
provided further that, nothing herein shall require any notice to Borrower or
any other Person in connection with the sale of any participation.
     (d) Certain Other Assignments and Participations. In addition to any other
assignment or participation permitted pursuant to this Section 9.6, Issuing Bank
may assign, pledge and/or grant a security interest in all or any portion of the
Obligations owed by or to Issuing Bank to secure obligations of Issuing Bank,
including any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors and any operating circular issued by such
Federal Reserve Bank; provided, that Issuing Bank shall not be relieved of any
of its obligations hereunder as a result of any such assignment and pledge, and
provided further, that in no event shall the applicable Federal Reserve Bank,
pledgee or trustee, be considered to be the “Issuing Bank” or be entitled to
require Issuing Bank to take or omit to take any action hereunder.
     9.7. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
     9.8. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the issuance or extension of the Letter of
Credit. Notwithstanding anything herein or implied by law to the contrary, the
agreements of Borrower set forth in Sections 9.2, 9.3 and 9.4 shall survive the
cancellation or expiration of the Letter of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof.
     9.9. No Waiver; Remedies Cumulative. No failure or delay on the part of
Issuing Bank in the exercise of any power, right or privilege hereunder or under
any other Credit Document shall impair such power, right or privilege or be
construed to be a waiver of any default or acquiescence therein, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to Issuing Bank hereby are cumulative and
shall be in addition to and independent of all rights, powers and remedies
existing by virtue of any statute or rule of law or in any of the other Credit
Documents. Any forbearance or failure to exercise, and any delay in exercising,
any right, power or remedy hereunder shall not impair any such right,

47



--------------------------------------------------------------------------------



 



power or remedy or be construed to be a waiver thereof, nor shall it preclude
the further exercise of any such right, power or remedy.
     9.10. Marshalling; Payments Set Aside. Issuing Bank shall not be under any
obligation to marshal any assets in favor of Borrower or any other Person or
against or in payment of any or all of the Obligations. To the extent that
Borrower makes a payment or payments to Issuing Bank or Issuing Bank enforces
any security interests or exercises any right of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.
     9.11. Severability. In case any provision in or obligation hereunder or
under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
     9.12. Headings. Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.
     9.13. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
     9.14. CONSENT TO JURISDICTION. SUBJECT TO CLAUSE (E) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENTS, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE,
COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT,
BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY
(A) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE
OF SUCH COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF
RIGHTS UNDER ANY COLLATERAL DOCUMENT GOVERNED BY A LAWS OTHER THAN THE LAWS OF
THE STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO);
(B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL
PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO BORROWER AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 9.1;

48



--------------------------------------------------------------------------------



 



(D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE BORROWER IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT ISSUING BANK RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST BORROWER IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.
     9.15. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES TO
WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR
ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR
ISSUING BANK/ACCOUNT PARTY RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF
THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY
BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.15 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER
CREDIT DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LETTER
OF CREDIT. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
     9.16. Confidentiality. Issuing Bank shall hold all non-public information
regarding Borrower and its subsidiaries and their businesses identified as such
by Borrower and obtained by Issuing Bank pursuant to the requirements hereof in
accordance with Issuing Bank’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, Issuing Bank may make (i) disclosures of such information to Issuing
Bank Affiliates and to its agents and advisors (and to other Persons authorized
by Issuing Bank to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this
Section 9.16), (ii) disclosures of such

49



--------------------------------------------------------------------------------



 



information reasonably required by any bona fide or potential assignee,
transferee or participant in connection with the contemplated assignment,
transfer or participation of any Obligations or any participations therein or by
any direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to Borrower and its
obligations (provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 9.16 or other provisions at least as restrictive as this
Section 9.16), (iii) disclosure to any rating agency when required by it,
provided that, prior to any disclosure, such rating agency shall undertake in
writing to preserve the confidentiality of any confidential information relating
to Borrower received by it from Issuing Bank, (iv) disclosures in connection
with the exercise of any remedies hereunder or under any other Credit Document
and (v) disclosures required or requested by any governmental agency or
representative thereof or by the NAIC or pursuant to legal or judicial process;
provided, unless specifically prohibited by applicable law or court order,
Issuing Bank shall make reasonable efforts to notify Borrower of any request by
any governmental agency or representative thereof (other than any such request
in connection with any examination of the financial condition or other routine
examination of Issuing Bank by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, Issuing Bank may disclose the existence of this Agreement and the
information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to Issuing Bank in
connection with the administration and management of this Agreement and the
other Credit Documents.
     9.17. Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Obligations shall bear interest at the Highest Lawful Rate until
the total amount of interest due hereunder equals the amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect. In addition, if when the Obligations
are repaid in full the total interest due hereunder (taking into account the
increase provided for above) is less than the total amount of interest which
would have been due hereunder if the stated rates of interest set forth in this
Agreement had at all times been in effect, then to the extent permitted by law,
Borrower shall pay to Issuing Bank an amount equal to the difference between the
amount of interest paid and the amount of interest which would have been paid if
the Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of Issuing Bank and Borrower to conform strictly
to any applicable usury laws. Accordingly, if Issuing Bank contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at Issuing Bank’s option be applied to the
outstanding amount of the Obligations or be refunded to Borrower.
     9.18. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.

50



--------------------------------------------------------------------------------



 



     9.19. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto.
     9.20. PATRIOT Act. Issuing Bank hereby notifies Borrower that pursuant to
the requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and its subsidiaries, which information
includes the names and addresses of Borrower and its subsidiaries and other
information that will allow Issuing Bank, to identify Borrower and its
subsidiaries in accordance with the PATRIOT Act.
     9.21. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any agreement shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
     9.22. No Fiduciary Duty. Issuing Bank and its Affiliates (collectively,
solely for purposes of this paragraph, the “Issuing Bank”), may have economic
interests that conflict with those of Borrower, its stockholders and/or its
Affiliates. Borrower agrees that nothing in the Credit Documents or otherwise
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary or other implied duty between Issuing Bank, on the one hand, and
Borrower, its stockholders or its Affiliates, on the other. Borrower
acknowledges and agrees that (i) the transactions contemplated by the Credit
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between Issuing Bank, on
the one hand, and Borrower, on the other, and (ii) in connection therewith and
with the process leading thereto, (x) Issuing Bank has not assumed an advisory
or fiduciary responsibility in favor of Borrower, its stockholders or its
Affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether Issuing Bank has advised, is currently advising or will
advise Borrower, its stockholders or its Affiliates on other matters) or any
other obligation to Borrower except the obligations expressly set forth in the
Credit Documents and (y) Issuing Bank is acting solely as principal and not as
the agent or fiduciary of Borrower, its management, stockholders, creditors or
any other Person. Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Borrower agrees that it will not
claim that Issuing Bank has rendered advisory services of any nature or respect,
or owes a fiduciary or similar duty to Borrower, in connection with such
transaction or the process leading thereto.
     9.23. Collateral Agent. Borrower acknowledges that Goldman Sachs Bank USA
shall be the “Collateral Agent” for the Issuing Bank under this Agreement for
purposes of the Intercreditor Agreement and related matters and shall be
entitled to hold itself out as such and to qualify as the “New Agent” (as that
term is used in Section 5.05 of the Intercreditor Agreement). In such capacity,
Goldman Sachs Bank USA shall be entitled to the benefit of all

51



--------------------------------------------------------------------------------



 



indemnifications and reimbursements (including without limitation those set
forth in Sections 9.2 and 9.3 of this Agreement) that the Issuing Bank is
entitled to hereunder.

52



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            ALON REFINING KROTZ SPRINGS, INC.,
as Borrower
      By:   /s/ Shai Even         Name:   Shai Even        Title:   SVP & CFO   
 

            GOLDMAN SACHS BANK USA, as Issuing Bank
      By:   /s/ Alexis Maged         Authorized Signatory             

 